--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
IN THE AMOUNT OF
EIGHT MILLION AND NO/100 UNITED STATES DOLLARS (US$8,000,000.00)
 BY AND AMONG
 
RICEBRAN TECHNOLOGIES,
as Borrower,
 
NUTRACEA, LLC,
SRB-IP, LLC,
 SRB-MERM, LLC,
 SRB-LC, LLC,
 SRB-MT, LLC,
 SRB-WS, LLC,
 RICEX COMPANY,
 RICEX NUTRIENTS, INC.,
 RICE SCIENCE, LLC,
 RICE RX, LLC,
as Joint and Several Guarantors,
 
AND
 
TCA GLOBAL CREDIT MASTER FUND, LP,
 as Lender
 
April 30, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of April
30, 2013, is executed by and among (i) RICEBRAN TECHNOLOGIES, a corporation
incorporated under the laws of the State of California, as borrower (the
“Borrower”), (ii) NUTRACEA, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, SRB-IP, LLC, limited liability
company organized and existing under the laws of the State of Delaware,
SRB-MERM, LLC, a limited liability company organized and existing under the laws
of the State of Delaware, SRB-LC, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, SRB-MT, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, SRB-WS, LLC, a limited liability company organized and existing under
the laws of the State of Delaware, RICEX COMPANY, a corporation incorporated
under the laws of the State of Delaware, RICEX NUTRIENTS, INC., a corporation
incorporated under the laws of the State of Montana, RICE SCIENCE, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, and RICE RX, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, as joint and several guarantors
(together, jointly and severally, the “Guarantors” and together with the
Borrower, the “Credit Parties”), and (iii) TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands,
as lender (the “Lender”).
 
WHEREAS, Borrower has requested that Lender extend a senior secured revolving
credit facility to Borrower of up to Eight Million and No/100 United States
Dollars (US$8,000,000.00) for working capital financing for Borrower and for any
other purposes permitted hereunder; and for these purposes, Lender is willing to
make certain loans and extensions of credit to Borrower of up to such amount and
upon the terms and conditions set forth herein; and
 
WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein, inter
alia, (i) the Guarantors have agreed to execute Guarantee Agreements in favor of
Lender, whereby each Guarantor shall guarantee any and all of the Borrower's
Obligations owed under this Agreement and under any other Loan Document, (ii)
the Credit Parties have agreed to execute Security Agreements in favor of
Lender, whereby each Credit Party shall grant to the Lender a first priority
security interest in and lien upon all of its existing and after-acquired
tangible and intangible assets, as security for the payment and performance of
any and all Obligations owed under this Agreement and under any other Loan
Document, (iii) the Borrower has agreed to execute certain Pledge Agreements in
favor of Lender, whereby the Borrower shall pledge to the Lender all of its
respective right, title and interest in and to, and provided a first priority
lien and security interest on certain of the Subsidiaries, (iv) certain of the
Credit Parties have agreed to execute Mortgages in favor of the Lender, whereby
such parties shall grant to the Lender a security interest in and lien upon
certain real property, and (v) Hillair and the Subordinated Lenders have agreed
to execute a Subordination Agreement, whereby Hillair will agree that the Lender
shall have rights and interests on a pari passu basis with Hillair, and certain
of the Subordinated Lenders will agree to subordinate their rights and interests
to the rights and interests of the Lender and Hillair.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1.             DEFINITIONS.
 
1.1 Defined Terms.  For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
 
(a)           “Account” shall mean, individually, and “Accounts” shall mean,
collectively, any and all accounts (as such term is defined in the UCC) of any
Credit Party.
 
(b)           “Affiliate” (a) of Lender shall mean: (i) any entity which,
directly or indirectly, controls or is controlled by or is under common control
with Lender; and (ii) any entity administered or managed by Lender, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; and (b) of any
Credit Party shall mean any entity which, directly or indirectly, controls or is
controlled by or is under common control with such Credit Party.  With respect
to an Affiliate of Lender or a Credit Party, an entity shall be deemed to be
“controlled by” another entity if such other entity possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such entity, whether by contract, ownership of voting securities,
membership interests or otherwise.
 
(c)           “Agreement” shall mean this Senior Secured Revolving Credit
Facility Agreement by and among the Borrower, the Guarantors and the Lender.
 
(d)           “Asset Monitoring Fee” shall have the meaning given to it in
Section 2.2(a) hereof.
 
(e)           “Borrower” shall have the meaning given to it in the preamble
hereof.
 
(f)           “Borrowing Base Amount” shall mean, if the Reserve Amount has not
been fully collected by Lender as of the date the Borrowing Base Amount is
calculated, then an amount, expressed in Dollars, equal to eighty percent (80%)
of the amount of funds then available in the Lock Box Account as of the date the
Borrowing Base Amount is calculated, less any interest or fees then due and
payable to Lender under this Agreement.  If the Reserve Amount has been fully
collected by Lender in the Lock Box Account as of the date the Borrowing Base
Amount is calculated, then an amount, expressed in Dollars, equal to one hundred
percent (100%) of the amount of funds then available in the Lock Box Account as
of the date the Borrowing Base Amount is calculated, less any principal,
interest or fees then due and payable to Lender under this Agreement.
 
(g)           “Business Day” shall mean any day other than a Saturday, Sunday or
a legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in the State of New York.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           “BSA” shall have the meaning given to it in Section 14.22 hereof.
 
(i)           “Capital Expenditures” shall mean expenditures (including Capital
Lease obligations which should be capitalized under GAAP) for the acquisition of
fixed assets which are required to be capitalized under GAAP.
 
(j)           “Capital Lease” shall mean, as to any Person, a lease of any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, by such Person as lessee that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement is not then in effect, such
statement of GAAP as may be applicable, recorded as a “capital lease” on the
balance sheets of any Credit Party prepared in accordance with GAAP.
 
(k)           “Change in Control” shall mean any sale, conveyance, assignment or
other transfer, directly or indirectly, of any ownership interest of any Credit
Party, which results in any change in the identity of the individuals or
entities in Control of any Credit Party as of the Closing Date, or the grant of
a security interest in any ownership interest of any Person, directly or
indirectly Controlling the Credit Parties, which could reasonably result in a
change in the identity of the individuals or entities in Control of the Credit
Parties as of the Closing Date.
 
 
(l)           “Closing Date” shall mean the date upon which the Revolving Loan
is initially funded.
 
(m)           “Collateral” shall mean “Collateral” as defined in the Security
Agreements.
 
(n)           “Common Stock” shall mean the common stock of the Borrower, no par
value per share.
 
(o)           “Communication” shall have the meaning given to it in Section
14.17
 
(p)           “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of any Credit Party and all such
obligations and liabilities of such Credit Party incurred pursuant to any
agreement, undertaking or arrangement by which such Credit Party, either: (i)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor;
(B) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person; or (C) to make payment to any other Person other
than for value received; (iv) agree to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (v) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (vi) undertake or agree otherwise to assure
a creditor against loss.  The amount of any Contingent Liability shall (subject
to any limitation set forth herein) be deemed to be the outstanding principal
amount (or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.
 
 
3

--------------------------------------------------------------------------------

 
 
(r)            “Control” or “Controlling” shall mean the possession of the power
to direct, or cause the direction of, the management and policies of a Person by
contract, voting of securities, or otherwise.
 
(s)           “Credit Party(ies)” shall have the meaning given to it in the
preamble hereof.
 
(t)            “Customer” shall mean any Person who is obligated to any Credit
Party for any Receipts.
 
(u)           “Default Rate” shall mean a per annum rate of interest equal to
the highest rate permitted by applicable law.
 
(v)           “Depreciation” shall mean the total amounts added to depreciation,
amortization, obsolescence, valuation and other proper reserves, as reflected on
the Credit Parties’ financial statements and determined in accordance with GAAP.
 
(w)           “Dollars” or “$”means lawful currency of the United States of
America.
 
(x)            “EBIDTA” shall mean, for any period, the sum of the following:
(i) Net Income (excluding extraordinary and unusual items and income or loss
attributable to a minority equity position in any affiliated corporation or
Subsidiary) for such period; plus (ii) interest expense; plus (iii) income and
franchise taxes payable or accrued; plus (iv) Depreciation for such period; plus
(v) all other non-cash charges; plus (vi) management fees; plus (vii) costs,
fees and expenses incurred in connection with, or otherwise associated with, the
closing of the transaction contemplated by this Agreement; minus (viii) that
portion of Net Income arising out of the sale of assets outside of the Ordinary
Course of Business (to the extent not previously excluded under clause (i) of
this definition), in each case to the extent included in determining Net Income
for such period.
 
(y)            “Employee Plan” includes any pension, stock bonus, employee stock
ownership plan, retirement, disability, medical, dental or other health plan,
life insurance or other death benefit plan, profit sharing, deferred
compensation, stock option, bonus or other incentive plan, vacation benefit
plan, severance plan or other employee benefit plan or arrangement, including,
without limitation, those pension, profit-sharing and retirement plans of the
Credit Parties described from time to time in the financial statements of the
Credit Parties and any pension plan, welfare plan, Defined Benefit Pension Plans
(as defined in ERISA) or any multi-employer plan, maintained or administered by
the Credit Parties or to which the Credit Parties are a party or may have any
liability or by which is the Credit Parties are bound.
 
 
4

--------------------------------------------------------------------------------

 
 
(z)            “Environmental Laws” shall mean all federal, state, district,
local and
foreign laws, rules, regulations, ordinances, and consent decrees relating to
health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to the Credit Parties’
business or facilities owned or operated by the Credit Parties, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes in the environment (including, without
limitation, ambient air, surface water, land surface or subsurface strata) or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials.
 
(aa)          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
(bb)         “Event of Default” shall mean any of the events or conditions set
forth in Section 11 hereof.
 
(cc)          “Funded Indebtedness” shall mean, as to any Person, without
duplication: (i) all indebtedness for borrowed money of such Person (including
principal, interest and, if not paid when due, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (ii) all
obligations to pay the deferred purchase price of property or services; (iii)
all obligations, contingent or otherwise, with respect to the maximum face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and
similar obligations issued for the account of such Person (including the Letters
of Credit), and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; and (iv) all indebtedness secured
by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of
determination).  Notwithstanding the foregoing, Funded Indebtedness shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the Ordinary Course of Business of
such Person.
 
(dd)           “GAAP” shall mean United States generally accepted accounting
principles set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination; provided, however, that interim
financial statements or reports shall be deemed in compliance with GAAP despite
the absence of footnotes and fiscal year-end adjustments as required by GAAP.
 
 
5

--------------------------------------------------------------------------------

 
 
(ee)          “Guarantor(s)” shall have the meaning given to it in the preamble
hereof.
 
(ff)           “Guarantee Agreements” shall mean the guarantee agreements
executed by each Guarantor in favor of the Lender, the form of which is attached
hereto as Exhibit A.
 
(gg)           “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substance, materials and wastes, including, without limitation,
hydrocarbons (including naturally occurring or man-made petroleum and
hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
radioactive materials, biological substances, polychlorinated biphenyls,
pesticides, herbicides and any other kind and/or type of pollutants or
contaminants (including, without limitation, materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials or wastes that are or become regulated under any
Environmental Law (including, without limitation, any that are or become
classified as hazardous or toxic under any Environmental Law).
 
(hh)         “Hillair” shall mean Hillair Capital Investments L.P., a limited
partnership organized and existing under the laws of the State of Delaware.
 
(ii)            “Interest Rate” shall mean a fixed rate of interest equal to
Twelve Percent (12%) per annum, calculated on the actual number of days elapsed
over a 360-day year.
 
(jj)            “Irgovel” shall mean Industria Riograndens de Oleos Vegetais
Ltda, a sociedade limitada organized and existing under the laws of the
Federative Republic of Brazil and a wholly-owned subsidiary of Nutra SA, LLC, a
Delaware limited liability company.
 
 (ll)           “Lender” shall have the meaning given to it in the preamble
hereof.
 
(mm)       “Lender Indemnitee(s)” shall have the meaning given to it in
Section 13.19 hereof.
 
(nn)         “Liabilities” shall mean, at all times, (i) the repayment of all
sums due under the Revolving Note (and all extensions, renewals, replacements,
future advances and amendments thereof) and the other Loan Documents; (ii) the
performance and observance of all terms, conditions, covenants, representations
and warranties set forth in the Loan Documents; and (iii) all liabilities of the
Credit Parties that would be shown as such on the consolidated balance sheets of
the Credit Parties prepared in accordance with GAAP.
 
(oo)         “Lien” shall mean, with respect to any Person, any mortgage,
pledge, hypothecation, judgment lien or similar legal process, title retention
lien, or other lien or security interest granted by such Person or arising by
judicial process or otherwise, including, without limitation, the interest of a
vendor under any conditional sale or other title retention agreement and the
interest of a lessor under a lease of any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
 
(pp)         “Loan” or “Loans” shall mean the aggregate of all Revolving Loans
made by Lender to Borrower under and pursuant to this Agreement.
 
(qq)         “Loan Documents” shall mean those documents listed in Section 3.1
hereof.
 
(rr)           “Lock Box” shall have the meaning give to it in Section 2.1(e)
hereof.
 
(ss)          “Lock Box Account” shall have the meaning given to it in Section
2.1(e) hereof.
 
(tt)           “Material Adverse Effect” shall mean (a) a material adverse
change in, or a material adverse effect upon, the assets, business, properties,
financial condition or results of operations of the Credit Parties taken as a
whole, (b) a material impairment of the ability of the Credit Parties to perform
its Obligations under any of the Loan Documents, or (c) a material adverse
effect on (i) any portion of the Collateral having a value in excess of Fifty
Thousand Dollars ($50,000), (ii) the legality, validity, binding effect or
enforceability against any Credit Party of any of the Loan Documents, (iii) the
perfection or priority (subject to Permitted Liens and the Subordination
Agreement) of any Lien granted to Lender under any Loan Document or (iv) the
rights or remedies of Lender under any Loan Document, or (d) a material adverse
effect or impairment on the Lender’s ability to sell the Facility Fee Shares or
other shares of Borrower’s Common Stock issuable to Lender under any Loan
Documents without limitation or restriction.
 
(uu)         “Material Contract” shall mean any contract or agreement to which
any Credit Party is a party or by which any Credit Party or any of their
respective assets are bound and which: (i) involves aggregate payments of Fifty
Thousand and No/100 United States Dollars ($50,000.00) or more to or from any
Credit Party; (ii) involves delivery, purchase, licensing or provision, by or to
any Credit Party, of any goods, services, assets or other items having a value
(or potential value) over the term of such contract or agreement of Fifty
Thousand  and No/100 United States Dollars ($50,000.00) or more or is otherwise
material to the conduct of any business of any Credit Party's as now conducted
and as contemplated to be conducted in the future; (iii) involves a Borrower
Lease that is material to the a Credit Party; (iv) imposes any guaranty, surety
or indemnification obligations on any Credit Party in amounts that could
reasonably exceed Fifty Thousand Dollars ($50,000); or (v) prohibits any Credit
Party from engaging in any business or competing anywhere in the world.
 
(vv)         “Mortgage(s)” shall mean the first priority mortgage(s) and/or any
and all other documentation necessary of advisable to perfect a first priority
security interest in and to the Real Property, executed by the applicable Credit
Party in favor of Lender, in the form of which shall be, following closing
hereof, attached hereto as Exhibit B, and acceptable to Lender in its sole
discretion.
 
(ww)        “Net Income” shall mean, with respect to any period, the amount
shown opposite the caption “Net Income” or a similar caption on the consolidated
financial statements of Borrower, prepared in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------

 
 
(xx)          “Obligations” shall mean, now existing or in the future: (i) all
loans, principal, advances and other financial accommodations (whether primary,
contingent or otherwise) owed under the Loan Documents, (ii) all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar Pproceeding, whether or not permitted
as a claim thereunder), (iii) any fees due to Lender under this Agreement or the
other Loan Documents, (iv) any expenses incurred by Lender under this Agreement
or the other Loan Documents, (v) any and all other liabilities and obligations
of each of the Credit Parties to Lender, and (vi) the performance by the Credit
Parties of all covenants, agreements and obligations of every nature and kind on
the part of the Credit Parties to be performed under this Agreement and any
other Loan Documents.
 
(yy)          “OFAC” shall have the meaning given to it in Section 14.22 hereof.
 
(zz)           “Ordinary Course of Business” means the Ordinary Course of
Business consistent with past custom and practice (including with respect to
quantity, quality and frequency).
 
(aaa)        “Organizational Identification Number” means, the organizational
identification number assigned to any Credit Party, respectively, by the
applicable governmental unit or agency of the jurisdiction of organization of
such Credit Party, if any.
 
(bbb)       “Payment Date” shall have the meaning given to it in Section 2.1(c)
hereof.
 
(ccc)        “Payment Processing Companies” shall have the meaning given to it
in Section 2.1(e).
 
 
8

--------------------------------------------------------------------------------

 
 
(ddd)       “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which adequate reserves are maintained in accordance with GAAP
and in respect of which no Lien has been filed; (ii) Liens of carriers,
warehousemen, mechanics and materialmen arising in the Ordinary Course of
Business and other similar Liens imposed by law; (iii) Liens in the form of
deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Credit Parties taken as a whole or materially impair the use thereof in the
operation of the Credit Parties’ business and, in each case, for which adequate
reserves are maintained in accordance with GAAP and in respect of which no Lien
has been filed; (iv) Liens described in the financial statements referred to in
Section 7.10 hereof and the replacement, extension or renewal of any such Lien
upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the indebtedness secured thereby (without increase in
the amount thereof); (v) attachments, appeal bonds, judgments and other similar
Liens, for sums not exceeding Fifty Thousand and 00/100 United States Dollars
(US$50,000.00) arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings and to the extent such judgments or awards do not
constitute an Event of Default; (vi) zoning and similar restrictions on the use
of property and easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of the Credit Parties; (vii)
Liens arising in connection with Capital Leases (and attaching only to the
property being leased); (viii) Liens that constitute purchase money security
interests on any property securing indebtedness incurred for the purpose of
financing all or any part of the cost of acquiring such property, provided that
any such Lien attaches to such property within sixty (60) days of the
acquisition thereof and attaches solely to the property so acquired; (ix) Liens
granted to Lender hereunder and under the Loan Documents; (x) any interest or
title of a lessor, sublessor, licensor or sublicensor under any lease or
non-exclusive license permitted by this Agreement; (xi) Liens arising from
precautionary uniform commercial code financing statements filed under any lease
permitted by this Agreement; (xii) banker’s Liens and rights of set-off of
financial institutions arising in connection with items deposited in accounts
maintained at such financial institutions and subsequently unpaid and unpaid
fees and expenses that are charged to the Credit Parties by such financial
institutions in the Ordinary Course of Business of the maintenance and operation
of such accounts; (xiii) any Lien existing on any property prior to the
acquisition thereof by any Credit Party; and (xiv) any Lien existing on the date
hereof which is subject to the Subordination Agreement.
 
(eee)        “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.
 
(fff)          “Person” shall mean any individual, partnership, limited
liability company, limited liability partnership, corporation, trust, joint
venture, joint stock company, association, unincorporated organization,
government or agency or political subdivision thereof, or other entity.
 
(ggg)       “Pledge Agreements” shall mean, in the form attached hereto as
Exhibit C: those certain Pledge Agreements executed by Borrower, as pledgor, in
favor of Lender, as pledgee, whereby the Borrower shall pledge to the Lender all
of the Borrower’s right, title and interest in and to, and provide a first
priority lien and security interest on: (A) certain issued and outstanding units
of membership interest of NutraCEA, LLC, equal to approximately 100% of the
total issued and outstanding units of membership interest; (B) certain issued
and outstanding units of membership interest of Nutra SA, LLC, equal to
approximately 25.5% of the total issued and outstanding units of membership
interest; (C) certain issued and outstanding units of membership interest of
Grain Enhancement, LLC, equal to approximately 47.5% of the total issued and
outstanding units of membership interest, (D) certain issued and outstanding
shares of common stock of NutraCea Offshore Ltd., equal to approximately 72% of
the total issued and outstanding shares of common stock, (E) certain issued and
outstanding shares of common stock of The RiceX Company, equal to approximately
100% of the total issued and outstanding shares of common stock, (F) certain
issued and outstanding shares of common stock of Rice Rx LLC, equal to
approximately 100% of the total issued and outstanding units of membership
interest, and (G) certain issued and outstanding shares of common stock of Rice
Science LLC, equal to approximately 100% of the total issued and outstanding
units of membership interest.


 
9

--------------------------------------------------------------------------------

 
 
(hhh)       “Prepayment Penalty” shall have the meaning given to it in Section
2.1(d) hereof.


(iii)           “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin
Board, the OTC Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.


(jjj)           “Real Property” means any real estate, land, building,
structure, improvement, fixture or other real property of any nature whatsoever,
including, but not limited to, fee and leasehold interests and specifically
including the real property listed on Schedule 7.17.


(kkk)        “Receipts” shall mean all revenues, receipts, receivables,
Accounts, collections or any other funds at any time received or receivable by
the Credit Parties in connection with its business, operations or from any other
source.


(lll)           “Receipts Collection Fee” shall mean a surcharge of one and
twenty one-hundredths of one percent (1.20%) of all Receipts deposited into the
Lock Box Account, provided, however, that if the aggregate amount of the
Receipts deposited into the Lock Box Account exceeds the then applicable
Revolving Loan Commitment, the surcharge shall be not assessed on the Receipts
in excess of the Revolving Loan Commitment.
 
(mmm)     “Regulatory Change” shall mean the introduction of, or any change in
any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over Lender or its lending office.
 
(nnn)       “Reserve Amount” shall mean an amount, expressed in Dollars, equal
to fifteen percent (15%) of the then applicable Revolving Loan Commitment.
 
(ooo)       “Revolving Loan” and “Revolving Loans” shall mean, respectively,
each direct advance, and the aggregate of all such direct advances, made by
Lender to Borrower under and pursuant to Section 2.1 of this Agreement.
 
(ppp)       “Revolving Loan Availability” shall mean at any time the lesser of
(a) the Revolving Loan Commitment or (b) the Borrowing Base Amount.
 
(qqq)       “Revolving Loan Commitment” shall mean, on the Closing Date, One
Million Four Hundred Thousand and No/100 United States Dollars
(US$1,400,000.00), and in the event Borrower requested and Lender agrees to
increase the Revolving Loan Commitment pursuant to Section 2.1(b), thereafter,
such aggregate additional amount up to Eight Million and No/100 United States
Dollars (US$8,000,000.00).
 
 
10

--------------------------------------------------------------------------------

 
 
(rrr)           “Revolving Loan Maturity Date” shall mean the earlier of (a) six
(6) months following the Closing Date, unless the date shall be extended
pursuant to Section 2.3  hereof or by Lender pursuant to any modification,
extension or renewal note executed by Borrower, consented and agreed to by each
Guarantor, and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note, (b) upon sixty (60) days written notice
from Lender (the “Early Termination Notice”), (c) upon prepayment of all of the
outstanding amounts owed pursuant to the Revolving Note by Borrower (subject to
Section 2.1(d)(ii)), or (d) the occurrence of an Event of Default and
acceleration of all of the outstanding Revolving Note pursuant to this
Agreement.
 
(sss)        “Revolving Note” shall mean that certain  revolving convertible
promissory note, or any replacement, substitution or amended and restated form
thereof, in the principal amount of the Revolving Loan Commitment made by
Borrower, and consented and agreed to by each Guarantor, in favor of Lender, the
form of which is attached hereto as Exhibit D.
 
(ttt)           “Rule 144” shall mean Rule 144 or Rule 144A promulgated under
the
Securities Act (or a successor rule thereto).
 
(uuu)       “Sale Reconciliation” shall have the meaning given to it in Section
2.2(g)(ii) hereof.
 
(vvv)       “SEC” shall mean the United States Securities and Exchange
Commission.
 
(www)     “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(xxx)         “Security Agreement(s)” shall mean the Security Agreements
executed by each of the Credit Parties in favor of Lender, the form of which is
attached hereto as Exhibit E-1 with respect to the Borrower and the form of
which is attached hereto as Exhibit E-2 with respect to each of the Guarantors.
 
(yyy)       “Share Value” shall have the meaning given to it in Section
2.2(g)(i) hereof.
 
(zzz)         “Subordinated Lenders” shall mean Weintraub Partners, a general
partnership organized and existing under the laws of the State of California,
Greg Vislocky, an individual, Baruch Halpern and Shoshana Halpern, as trustees
of the Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006, Brian Rick
Delamarter, Harold Guy De1amarter, Walter John Short and Karen A. Wilson,
Zanesville Partners Fund, LLC and The Revocable Trust of Edward L. McMillan
Revocable Trust U/D/T dated February 17, 1999, and such other creditors as the
Lenders shall determine from time to time.
 
(aaaa)      “Subordination Agreement " shall mean that certain Intercreditor and
Subordination Agreement executed by certain of the Subordinated Lenders,
Hillair, NutraCea LLC, the Borrower and the Lender, the form of which is
attached hereto as Exhibit F, pursuant to which, inter alia, Hillair will agree
that the Lender shall have rights and interests on a pari passu basis with
Hillair, and the Subordinated Lenders will agree to subordinate their rights and
interests to the rights and interests of the Lender and Hillair.
 
 
11

--------------------------------------------------------------------------------

 
 
(bbbb)     “Subsidiary” and “Subsidiaries” shall mean, respectively, each and
all such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.
 
(cccc)      “UCC” shall mean the Uniform Commercial Code in effect in Florida
from time to time.
 
(dddd)     “Validity Guaranties” shall mean the validity guaranties executed by
such officers and directors of Borrower as Lender shall require, in Lender’s
sole discretion, the form of which is attached hereto as Exhibit G.
 
1.2 Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement.  If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Credit Parties will be the same
after such changes as they were before such changes; and if the parties fail to
agree on the amendment of such provisions, the Credit Parties will furnish
financial statements in accordance with such changes but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes.  Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Credit Parties’ accountants.
 
 
12

--------------------------------------------------------------------------------

 
 
1.3 Other Terms Defined in UCC.  All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.
 
1.4 Other Definitional Provisions; Construction.  Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified.  Wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.”  An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 14.3
hereof.  References in this Agreement to any party shall include such party's
successors and permitted assigns.  References to any “Section” shall be a
reference to such Section of this Agreement unless otherwise stated.  To the
extent any of the provisions of the other Loan Documents are inconsistent with
the terms of this Agreement, the provisions of this Agreement shall govern.
 
2.             REVOLVING LOAN FACILITY.
 
2.1 Revolving Loan.
 
(a)           Revolving Loan Commitment.  Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties of Borrower set forth herein and in the other
Loan Documents, Lender agrees to make such Revolving Loans at such times as
Borrower may from time to time request, pursuant to the terms of this Agreement,
until, but not including, the Revolving Loan Maturity Date, and in such amounts
as Borrower may from time to time request up to the Revolving Loan Availability
(and subject at all times to the amounts available to be borrowed in accordance
herewith); provided, however, that the aggregate principal balance of all
Revolving Loans outstanding at any time shall not exceed the Revolving Loan
Availability; and further provided, however, that, notwithstanding anything
contained in this Agreement or any other Loan Documents to the contrary, each
Revolving Loan requested by Borrower under this Agreement shall be subject to
Lender’s approval, which approval may be given or withheld in Lender’s sole and
absolute discretion.  Revolving Loans made by Lender may be repaid and, subject
to the terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement.  The Revolving Loans shall
be used by Borrower solely for ongoing working capital purposes or as otherwise
agreed in writing by the Lender in the Loan Documents or otherwise.
 
(b)           Increase to Revolving Loan Commitment.  Borrower may request and
the Lender may, in its sole and absolute discretion (employing substantially the
same analysis and metrics the Lender used when determining to originally extend
credit hereunder), agree that on such later indeterminate dates, Lender further
increases the Revolving Loan Commitment; and Lender, in its sole discretion,
may, but in any event, is not required to, make available such additional
Revolving Loan Commitment increases to Borrower provided the following
conditions have been satisfied, in Lender’s sole and absolute discretion:
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           no Event of Default shall have occurred or be continuing, or
result from the applicable increase of the Revolving Loan Commitment;
 
(ii)          Borrower shall have executed and delivered a new or revised
Revolving Note;
 
(iii)         after giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability;
 
(iv)         Lender shall have reviewed and accepted, in its sole and absolute
discretion, the amount and type of current and historical Receipts of the Credit
Parties, or other Collateral required for the increase; and
 
(v)          Lender shall have received any and all additional documents or
agreements included in Section 3 hereof as it shall require in its sole
discretion.
 
It is anticipated that within thirty (30) days of the Closing Date, an
additional Six Hundred Thousand and No/100 United States Dollars (US$600,000.00)
will be advanced to the Borrower and within one hundred twenty (120) days of the
Closing Date, an additional One Million and No/100 United States Dollars
(US$1,000,000.00) will be advanced to the Borrower.  Each of the aforementioned
advances shall be subject to the sole discretion of the Lender.  The Lender
shall employ substantially the same analysis and metrics the Lender used when
determining to originally extend credit hereunder, including, but not limited
to, an analysis of the Borrower’s continued improvement as demonstrated by
increased revenues and EBITDA.
 
(c)           Revolving Loan Interest and Payments.  Except as otherwise
provided in this Section, the outstanding principal balance of the Revolving
Loans shall be repaid on or before the Revolving Loan Maturity Date.  Principal
amounts repaid on the Revolving Note may be re-borrowed.  The principal amount
of the Revolving Loans outstanding from time to time shall bear interest at the
Interest Rate. The Receipts Collection Fee and accrued and unpaid interest on
the unpaid principal balance of all Revolving Loans outstanding from time to
time shall be payable on a weekly basis on the weekly anniversary date of the
Closing Date, commencing on the first such date to occur after the date hereof
and on the Revolving Loan Maturity Date (each a “Payment Date”).  Any amount of
principal or interest on the Revolving Loans which is not paid when due, whether
at stated maturity, by acceleration or otherwise, shall at Lender’s option bear
interest payable on demand at the Default Rate.
 
(d)           Revolving Loan Principal Repayments.
 
(i)           Mandatory Principal Prepayments; Overadvances.  All Revolving
Loans hereunder shall be repaid by Borrower on or before the Revolving Loan
Maturity Date, unless payable sooner pursuant to the provisions of this
Agreement.  In the event the aggregate outstanding principal balance of all
Revolving Loans hereunder exceed the Revolving Loan Availability, Borrower
shall, upon notice or demand from Lender, immediately make such repayments of
the Revolving Loans or take such other actions as shall be necessary to
eliminate such excess.  Lender shall apply funds (in excess of any recurring
fees owed under Section 2.2, fees owed to any custodian/back-up servicer, the
Receipts Collection Fee, and interest owed under Sections 2.1(c) and 2.4)
received into the Lock Box Account as payment against the outstanding principal
balance of the Revolving Loans on any Payment Date, or any such amounts may be
left in the Lock Box Account as part of the Reserve Amount, at Lender's sole
discretion.
 
 
14

--------------------------------------------------------------------------------

 


 
(ii)          Optional Prepayments.  Borrower may from time to time prepay the
Revolving Loan, in whole or in part, provided, however, (i) that if the Borrower
prepays more than eighty percent (80%) of the amount of the Revolving Loan
Commitment within ninety one (91) to one hundred eighty (180) days prior to the
Revolving Loan Maturity Date, Borrower shall pay to Lender an amount equal to
five percent (5%) of the outstanding Revolving Loan Commitment; or (ii) that if
the Borrower prepays more than eighty percent (80%) of the amount of the
Revolving Loan Commitment within ninety (90) days prior to the Revolving Loan
Maturity Date, Borrower shall pay to Lender an amount equal to two and 50/100
percent (2.50%) of the outstanding Revolving Loan Commitment (the “Prepayment
Penalty”) except in the case of an Early Termination Notice.
 
(e)           Collections; Lock Box.
 
(i)           To the extent any Customers make or pay any Receipts to the Credit
Parties by a wire transfer, the Credit Parties shall direct all of such
Customers to make all such wire transfer payments directly to the Lock Box
Account.  To the extent any Customers make or pay any Receipts to the Credit
Parties by any other form other than wire transfer (such as through a check),
then each Credit Party shall direct all of its Customers to make all such
payments and Receipts directly to a post office box designated by, and under the
exclusive control of, Lender (such post office box is referred to herein as the
“Lock Box”). The parties recognize that in many instances, Customers of the
Borrower and its Subsidiaries make payments to the Borrower and its Subsidiaries
through the use of a credit or debit card.  In that regard, the Borrower and its
Subsidiaries shall, prior to the Closing Date, modify its agreements with all
credit/debit card payment processing companies with whom it has agreements or
other payment processing relationships (the “Payment Processing Companies”), so
as to authorize, direct and cause: (A) all credit/debit card payments from any
Customers; and (B) any reserves or holdbacks withheld by any of the Payment
Processing Companies, if, as an when distributed or paid to the Borrower and its
Subsidiaries, to be deposited directly into the Lock Box Account, rather than
any other bank accounts of the Credit Parties.  It shall be a condition
precedent to the making of any Revolving Loans hereunder (other than the initial
Revolving Loan, and in such case, the estoppel certificate, disbursement
direction or other similar document shall have been obtained within Twenty (20)
Business Days after the Closing Date) that each of the Payment Processing
Companies issue and deliver to Lender an estoppel certificate, disbursement
direction or other similar document confirming and agreeing:
 
 
15

--------------------------------------------------------------------------------

 
 
(I) to the foregoing payment directions; (II) that such payment instructions and
directions shall not be changed, amended or terminated, except upon written
notice from Lender; and (III) that copies of all statements, notices and other
communications sent by any Payment Processing Companies to the Credit Parties,
also be delivered to Lender.  The Credit Parties hereby agree to undertake any
and all required actions, execute any required documents, instruments or
agreements, or to otherwise do any other thing required or requested by Lender
in order to effectuate the foregoing.  Lender shall maintain an account at a
financial institution acceptable to Lender in its sole and absolute discretion
(the “Lock Box Account”), which Lock Box Account is (as of the date hereof) and
shall be maintained in Lender’s name, and into which all Receipts, whether
through wires, credit and debit card payments from any Customers (whether
directly or through any Payment Processing Companies), and all other monies,
checks, notes, drafts or other payments of any kind received by the Credit
Parties shall be deposited, in the identical form in which such payments were
received, whether by cash, check, direct deposit, or otherwise.  If the Credit
Parties, any Affiliate, any shareholder, officer, director, employee or agent of
the Credit Parties or any Affiliate, or any other Person acting for or in
concert with the Credit Parties, shall receive any monies, checks, notes, drafts
or other payments or Receipts, the Credit Parties and each such Person shall
receive all such items in trust for, and as the sole and exclusive property of,
Lender, and, immediately upon receipt thereof, shall remit the same (or cause
the same to be remitted) in kind to the Lock Box Account.  The Credit Parties
and Lender agree that all payments made to such Lock Box Account, whether in
respect of Receipts, as proceeds of other collateral, or otherwise, will be
swept from the Lock Box Account to Lender on each Payment Date to be applied
according to the following priorities: (1) to unpaid fees and expenses due
hereunder including, without limitation, any recurring fees due pursuant to
Section 2.2 hereof; (2) to any custodian/back-up servicer (if applicable); (3)
to accrued but unpaid interest owed under Sections 2.1(c) and 2.4 hereof; (4) to
any accrued but unpaid Receipts Collection Fee; (5) if at any time the Lender is
not holding, in the Lock Box Account, an amount equal to at least the Reserve
Amount, then twenty percent (20%) of all Receipts received into the Lock Box
Account shall be withheld and applied by Lender to amounts required to establish
the Reserve Amount, until the Reserve Amount is reached, which Reserve Amount
(or portion thereof) may be kept and maintained in the Lock Box Account during
the duration of this Agreement as additional security for the Obligations; (6)
to amounts payable pursuant to Section 2.1(d); (7) to amounts payable pursuant
to 2.2(g) and (8) during the continuance of an Event of Default, to Lender
(including any Reserve Amount then in the Lock Box Account), to reduce the
outstanding Revolving Loan balance to zero (each of the foregoing payments, the
“Lock Box Payments”).  The amount remaining following the payment of the Lock
Box Payments on each Payment Date shall be referred to herein as the “Net
Amount”.  The Credit Parties and the Lender agree that one hundred percent
(100%) of the Net Amount will be transferred to Borrower from the Lock Box
Account via wire transfer or electronic funds transfer to an account designated
by the Borrower on the immediately subsequent Payment Date.  Borrower agrees to
pay all reasonable fees, costs and expenses in connection with opening and
maintaining of the Lock Box, the Lock Box Account, or of creating, administering
or switching any payment accounts with any of the Payment Processing
Companies.  All of such reasonable fees, costs and expenses, if not paid by
Borrower within five (5) business days of Lender’s written request, may be paid
by Lender and in such event all amounts paid by Lender shall constitute
Obligations hereunder, shall be payable to Lender by Borrower upon demand, and,
until paid, shall bear interest at the lowest rate then applicable to Loans
hereunder.  It is intended that all Receipts, and all other checks, drafts,
instruments and other items of payment or proceeds of Collateral at any time
received, due or owing to the Borrower and its Subsidiaries shall be deposited
into the Lock Box Account, and if not deposited into the Lock Box Account, shall
be remitted or endorsed by the applicable Credit Party to Lender to be deposited
into the Lock Box Account, and, if that remittance or endorsement of any such
item shall not be made for any reason, Lender is hereby irrevocably authorized
to remit or endorse the same on the applicable Credit Party’s behalf.  For
purpose of this Section, each Credit Party irrevocably hereby makes, constitutes
and appoints Lender (and all Persons designated by Lender for that purpose) as
each Credit Party’s true and lawful attorney and agent-in-fact: (A) to endorse
the applicable Credit Party’s name upon said items of payment and/or proceeds of
Collateral and upon any chattel paper, document, instrument, invoice or similar
document or agreement relating to any Receipts of the Credit Parties; (B) to
take control in any manner of any item of payment or proceeds thereof; (C) to
have access to the applicable Credit Party’s operating accounts, through the
Credit Party’s online banking system, or otherwise, to make remittances of any
Receipts deposited therein into the Lock Box Account as required hereby; and (D)
to have access to any lock box or postal box into which any of the Credit
Party’s mail is deposited, and open and process all mail addressed to the Credit
Parties and deposited therein.
 
 
16

--------------------------------------------------------------------------------

 
 
(ii)           Lender may, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, whether before or
after notification to any Customer and whether before or after the maturity of
any of the Obligations: (A) enforce collection of any of the Accounts of any
Credit Party or other amounts owed to any Credit Party by suit or otherwise; (B)
exercise all of the rights and remedies of any Credit Party with respect to
proceedings brought to collect any Accounts or other amounts owed to the Credit
Parties; (C) surrender, release or exchange all or any part of any Accounts or
other amounts owed to any Credit Party, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account of any Credit Party or other amount
owed to the Credit Parties upon such terms, for such amount and at such time or
times as Lender deems advisable; (E) prepare, file and sign any Credit Party’s
name on any proof of claim in bankruptcy or other similar document against any
Customer or other Person obligated to any Credit Party; and (F) do all other
acts and things which are necessary, in Lender’s sole discretion, to fulfill any
Credit Party’s obligations under this Agreement and the other Loan Documents and
to allow Lender to collect the Accounts or other amounts owed to any Credit
Party.  In addition to any other provision hereof, Lender may at any time after
the occurrence and during the continuance of an Event of Default, at Borrower’s
expense, notify any parties obligated on any of the Accounts to make payment
directly to Lender of any amounts due or to become due thereunder.
 
(iii)           On a monthly basis, Lender shall deliver to Borrower an invoice
and an account statement showing all Loans, charges and payments, which shall be
deemed final, binding and conclusive upon Borrower, unless Borrower notify
Lender in writing, specifying any error therein, within thirty (30) days of the
date such account statement is sent to Borrower and any such notice shall only
constitute an objection to the items specifically identified.
 
 
17

--------------------------------------------------------------------------------

 
 
2.2           Fees.
 
(a)           Asset Monitoring Fee. Borrower agrees to pay to Lender an asset
monitoring fee (“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and
No/100 United States Dollars (US$1,500.00), which shall be due and payable on
the Closing Date, and thereafter on the first day of each calendar quarter
during the term of the Revolving Loan Facility, beginning on August 1, 2013. The
Asset Monitoring Fee shall be increased in increments of Five Hundred and No/100
Dollars ($500.00) each time the Revolving Loan Commitment amount is increased
pursuant to Section 2.1(b); provided that the Asset Monitoring Fee shall never
exceed Two Thousand Five Hundred and No/100 Dollars (US$2,500.00).
 
(b)           Commitment Fee. Borrower agrees to pay to Lender a commitment fee
equal to four percent (4%) of the initial Revolving Loan Commitment of One
Million Four Hundred Thousand and No/100 United States Dollars (US$1,400,000.00)
and two percent (2%) of the amount of any increase thereof pursuant to Section
2.1(b) which shall be due and payable on the Closing Date and on the date of any
increase to the Revolving Loan Commitment pursuant to Section 2.1(b).
 
(c)           Due Diligence Fees.  Borrower agrees to pay a due diligence fee
equal to Ten Thousand and No/100 United States Dollars (US$10,000.00), which
shall be due and payable in full on the Closing Date, or any remaining portion
thereof shall be due and payable on the Closing Date if a portion of such fee
was paid upon the execution of any term sheet related to this Agreement. The
parties acknowledge that a due diligence fee of Five Thousand Dollars ($5,000)
was paid to Lender upon execution of a term sheet related to the Agreement.
 
(d)           Document Review and Legal Fees.  Borrower agrees to pay a document
review and legal fee equal to Twelve Thousand Five Hundred and No/100 United
States Dollars (US$12,500.00) which shall be due and payable in full on the
Closing Date, or any remaining portion thereof shall be due and payable on the
Closing Date if a portion of such fee was paid upon the execution of any term
sheet related to this Agreement.  The parties acknowledge that Five Thousand
Dollars ($5,000) of such fee was paid to Lender upon execution of a term sheet
related to the Agreement.
 
(e)           Other Fees and Expenses.  Borrower also agrees to pay to the
Lender (or any designee of the Lender), within five (5) days of Lender’s demand,
or to otherwise be responsible for the payment of, any and all other reasonable
costs, fees and expenses, including the reasonable fees, costs, expenses and
disbursements of counsel for the Lender and of any experts and agents, which the
Lender may incur or which may otherwise be due and payable in connection with:
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement or any other Loan Documents; (ii) any documentary stamp taxes,
intangibles taxes, recording fees, filing fees, security interest confirmation
fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other Loan
Documents; (iii) the exercise or enforcement of any of the rights of the Lender
under this Agreement or the Loan Documents; or (iv) the failure by any Credit
Party to perform or observe any of the provisions of this Agreement or any of
the Loan Documents.  Included in the foregoing shall be the amount of all
reasonable expenses paid or incurred by Lender in consulting with counsel
concerning any of its rights under this Agreement or any other Loan Document or
under applicable law after the Closing Date.  All such costs and expenses, if
not so paid when due or upon demand thereof, shall bear interest from the date
of outlay until paid, at the Default Rate.  All of such costs and expenses shall
be additional Obligations of the Credit Parties to Lender secured under the Loan
Documents.  The provisions of this Subsection shall survive the termination of
this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
(f)            Minimum Monthly Fee.  It is the intention of the parties hereto
that, prior to an Event of Default, the aggregate sum of all recurring monthly
fees and interest payable by Borrower hereunder to Lender for each calendar
month during the term hereof shall not be less than one and one-half percent
(1.5%) of the then applicable Revolving Loan Commitment (the “Minimum
Fees”).  In the event during any calendar month during the term of this
Agreement, the recurring monthly fees and interest payable by Borrower to Lender
hereunder are less than the Minimum Fees, then in addition to all such recurring
monthly fees and interest payable, the Borrower shall pay to Lender, on the next
Payment Date, an amount determined by Lender such that when added to the
recurring monthly fees and interest payable to Lender each calendar month
hereunder, such amount shall never be less than the Minimum Fees.
 
(g)           Investment Banking Fee.
 
(i)            Share Issuance.  The Borrower shall pay to Lender a fee for
investment banking and advisory services provided by the Lender to the Borrower
on or prior to the Closing Date by issuing to Lender in an unregistered offering
that number of shares of the Borrower’s Common Stock equal to a dollar amount of
One Hundred Fifty Thousand and No/100 United States Dollars (US$150,000.00) (the
“Share Value”).  For purposes of determining the number of shares issuable to
Lender under this Section 2.2(g) (the “Facility Fee Shares”), the Borrower’s
Common Stock shall be valued at price equal to the volume weighted average price
for the Common Stock for the five (5) Business Days immediately prior to the
date the Borrower executes this Agreement (the “Valuation Date”), as reported by
Bloomberg (the “VWAP”).  The Lender shall confirm to the Borrower in writing,
the VWAP for the Common Stock as of the Valuation Date, and the corresponding
number of Facility Fee Shares issuable to the Lender based on such price.  The
Borrower shall instruct its transfer agent to issue certificates representing
the Facility Fee Shares issuable to the Lender on the Closing Date, and shall
cause its transfer agent (the “Transfer Agent”) to deliver such certificates to
Lender within three (3) Business Days from the Closing Date.  In the event such
certificates representing the Facility Fee Shares issuable hereunder shall not
be delivered to the Lender within five (5) Business Days of the Closing Date,
same shall be an immediate default under this Agreement and the other Loan
Documents.  The Facility Fee Shares, when issued, shall be deemed to be validly
issued, fully paid, and non-assessable shares of the Borrower’s Common
Stock.  The Facility Fee Shares shall be deemed fully earned as of the date the
Borrower executes this Agreement, regardless of the amount or number of
Revolving Loans made hereunder.
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)           Adjustments.  In the event that a mandatory redemption has not
occurred pursuant to the immediately subsequent Section, it is the intention of
the Borrower and Lender that by a date that is twelve (12) months after the
Valuation Date (the “Twelve Month  Valuation Date”) the Lender shall have
generated net proceeds from the sale of the Facility Fee Shares equal to the
Share Value. Subject to the restrictions contained herein, the Lender shall have
the right to sell the Facility Fee Shares in the Principal Trading Market or
otherwise, at any time in accordance with applicable securities laws, provided,
however, that the Lender shall not sell Facility Fee Shares in any given
calendar week wherein the number of Facility Fee Shares sold would equal more
than twenty-five percent (25%) of the Borrower's average weekly volume of shares
of Common Stock sold, as reported by Bloomberg or any other news service used by
Lender.  At any time the Lender may elect after the Twelve Month Valuation Date
(or prior to such Twelve Month Valuation Date, if Lender has sold all Facility
Fee Shares prior to such Twelve Month Valuation Date), the Lender may deliver to
the Borrower a reconciliation statement showing the net proceeds actually
received by the Lender from the sale of the Facility Fee Shares, which net
proceeds for purposes of this Agreement shall equal the total purchase price of
those shares in the open market, less any broker’s fees paid to execute the
orders for such sales (the "Sale Reconciliation").  If, as of the date of the
delivery by Lender of the Sale Reconciliation (“Sale Reconciliation Date”), the
Lender has not realized net proceeds from the sale of such Facility Fee Shares
equal to at least the Share Value after the sale of all Facility Fee Shares in
its possession, as shown on the Sale Reconciliation, then the Borrower shall
immediately take all required action necessary or required in order to cause the
issuance of additional shares of Common Stock to the Lender in an amount
sufficient such that, when sold and the net proceeds thereof are added to the
net proceeds from the sale of any of the previously issued and sold Facility Fee
Shares, the Lender shall have received total net funds equal to the Share Value.
If additional shares of Common Stock are issued pursuant to the immediately
preceding sentence, and after the sale of such additional issued shares of
Common Stock, the Lender still has not received net proceeds equal to at least
the Share Value, then the Borrower shall again be required to immediately take
all required action necessary or required in order to cause the issuance of
additional shares of Common Stock to the Lender as contemplated above, and such
additional issuances shall continue from time to time until the Lender has
received net proceeds from the sale of such Common Stock equal to the Share
Value.  In the event the Lender receives net proceeds from the sale of Facility
Fee Shares equal to the Share Value, and the Lender still holds any Facility Fee
Shares, the Lender shall return all such remaining Facility Fee Shares to the
Borrower.  In the event additional Common Stock is required to be issued as
outlined above, the Borrower shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock to the Lender
immediately subsequent to the Lender’s notification to the Borrower that
additional shares of Common Stock are issuable hereunder, and the Borrower shall
in any event cause its Transfer Agent to deliver such certificates to Lender
within five (5) Business Days following the date Lender notifies the Borrower
that additional shares of Common Stock are to be issued hereunder.  In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the Loan
Documents.
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)           Mandatory Redemption.  Notwithstanding anything contained in
this Agreement to the contrary, on the Revolving Loan Maturity Date, the Lender
shall have the right, upon written notice to the Borrower, to require that the
Borrower redeem all Facility Fee Shares then in Lender’s possession for cash
equal to the Share Value, less any cash proceeds received by the Lender from any
previous sales of Facility Fee Shares, if any.  In the event such redemption
notice is given by the Lender, the Borrower shall redeem the then remaining
Facility Fee Shares in Lender’s possession for an amount of Dollars equal to the
Share Value, less any cash proceeds received by the Lender from any previous
sales of Facility Fee Shares, if any, payable by wire transfer to an account
designated by Lender within five (5) Business Days from the date the Lender
delivers such redemption notice to the Borrower.  Upon request by the Company,
the Lender, in its sole and absolute discretion, may agree to institute a
payment plan for the redemption of the remaining Facility Fee Shares in Lender’s
possession.
 
(iv)           Optional Redemption.  Notwithstanding anything contained in this
Agreement to the contrary, at any time the Facility Fee Shares shall become
unrestricted or saleable under Rule 144 (assuming the holders thereof are not
affiliates of Borrower) and remain unsold, the Borrower may redeem any unsold
Facility Fee Shares, or any portion thereof, for a price equal to the Share
Value or, if applicable, that fractional portion of the Share Value equal to the
fraction of the Facility Fee Shares which have not be resold as of the date of
such request for redemption.  Upon Lender’s receipt of such cash payment in
accordance with the immediately preceding sentence, the Lender shall return any
then remaining Facility Fee Shares in its possession back to the Borrower and
otherwise undertake any required actions reasonably requested by Borrower to
have such then remaining redeemed Facility Fee Shares returned to Borrower.
 
(v)           Additional Advances.  The Lender shall require additional shares
of the Borrower’s Common Stock to be paid as consideration for investment
banking services rendered in connection with future principal advances.  It is
anticipated that within thirty (30) days of the Closing Date, an additional Six
Hundred Thousand and No/100 United States Dollars (US$600,000.00) will be
advanced to the Borrower.  In connection with this principal advance, the
Borrower shall issue shares of its Common Stock equal to Seventy Five Thousand
and No/100 United States Dollars (US$75,000.00).  It is anticipated that within
one hundred twenty (120) days of the Closing Date, an additional One Million and
No/100 United States Dollars (US$1,000,000.00) will be advanced to the
Borrower.  In connection with this principal advance, the Borrower shall issue
shares of its Common Stock equal to One Hundred Thousand and No/100 United
States Dollars (US$100,000.00).  Each issuance of the Borrower’s Common Stock
pursuant to this Section shall be valued at a price equal to the volume weighted
average price for the Common Stock for the five (5) Business Days immediately
prior to each date the Lender advances each additional principal amount.
 
(vi)           Piggyback Registration Rights.  In the event that the Borrower
files a registration statement with respect to its Common Stock with the SEC
(other than a registration statement on Form S-4 or S-8 or any successor form
thereto) after the Closing Date but before the Lender sells the Facility Fee
Shares, the Facility Fee Shares shall be registered pursuant to such
registration statement so long as the Facility Fee Shares are not otherwise
saleable under Rule 144.
 
 
21

--------------------------------------------------------------------------------

 
 
(h)           Matters with Respect to Common Stock.
 
(i)            Issuance of Conversion Shares.  The parties hereto acknowledge
that pursuant to the terms of the Revolving Note, Lender has the right, at its
discretion during the continuance of an Event of Default, to convert amounts due
under the Revolving Note into Common Stock in accordance with the terms of the
Revolving Note.  In the event, for any reason, the Borrower fails to issue, or
cause the Transfer Agent to issue, any portion of the Common Stock issuable upon
conversion of the Revolving Note (the “Conversion Shares”) to Lender in
connection with the exercise by Lender of any of its conversion rights under the
Revolving Note, then the parties hereto acknowledge that Lender  shall be
entitled to deliver to the Transfer Agent, on behalf of itself and the Borrower,
a “Conversion Notice” (as defined in the Revolving Note) requesting the issuance
of the Conversion Shares then issuable in accordance with the terms of the
Revolving Note, and the Transfer Agent, provided they are the acting transfer
agent for the Borrower at the time, shall be entitled to issue the Conversion
Shares applicable to the Conversion Notice then being exercised, and surrender
to a nationally recognized overnight courier for delivery to Lender at the
address specified in the Conversion Notice, a certificate of the Common Stock of
the Borrower, registered in the name of Lender or its designee, for the number
of Conversion Shares to which Lender shall be then entitled under the Revolving
Note, as set forth in the Conversion Notice, which certificate will bear
restrictive legends as set forth herein, to the extent applicable.
 
(ii)           Issuance of Additional Common Stock Under Section 2.2(g).  The
parties hereto acknowledge that pursuant hereto, the Borrower has agreed to
issue, simultaneously with the execution of this Agreement and in the future,
certain shares of the Borrower’s Common Stock.  In the event, for any reason,
the Borrower fails to issue, or cause its Transfer Agent to issue, any portion
of the Common Stock issuable to Lender hererunder, either now or in the future,
then the parties hereto acknowledge that Lender shall be entitled to deliver to
the Transfer Agent, on behalf of itself and the Borrower, a written instruction
requesting the issuance of the shares of Common Stock then issuable in
accordance herewith, and the Transfer Agent, provided they are the acting
transfer agent for the Borrower at the time, shall be entitled to issue such
shares of the Borrower's Common Stock as directed by Lender, and surrender to a
nationally recognized overnight courier for delivery to Lender at the address
specified in the Lender’s notice, a certificate of the Common Stock of the
Borrower, registered in the name of Lender, for the number of shares of Common
Stock issuable to Lender in accordance herewith, which certificate will bear
restrictive legends as set forth herein, to the extent applicable.
 
(iii)           Removal of Restrictive Legends.  In the event that Lender has
any Facility Fee Shares or Conversion Shares bearing any restrictive legends,
and Lender, through its counsel or other representatives, submits to the
Transfer Agent, at any time after such shares have been held for at least Six
(6) months within the meaning of Rule 144, any such shares and certificates
therefor for the removal of the restrictive legends thereon, along with a
representation from Lender that lender is not an “affiliate” of Borrower within
the meaning of Rule 144, and the Borrower and or its counsel refuses or fails
for any reason to render an opinion of counsel or any other documents,
certificates or instructions required for the removal of the restrictive
legends, then: (A) to the extent such legends could be lawfully removed under
applicable laws, Borrower’s failure to provide the required opinion of counsel
or any other documents, certificates or instructions required for the removal of
the restrictive legends shall be an immediate Event of Default under this
Agreement and all other Loan Documents; and (B) the Borrower hereby agrees and
acknowledges that Lender is hereby irrevocably and expressly authorized to have
counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of removing such restrictive
legends, and the Transfer Agent, without any further confirmation or
instructions from the Borrower, shall issue any such shares without restrictive
legends as instructed by Lender, and surrender to a common carrier for overnight
delivery to the address as specified by Lender, certificates, registered in the
name of Lender or its designees, representing the shares of Common Stock to
which Lender is entitled, without any restrictive legends on the books and
records of the Borrower.
 
 
22

--------------------------------------------------------------------------------

 
 
(iv)           Authorized Agent of the Borrower.  The Borrower hereby
irrevocably appoints the Lender and its counsel and its representatives, each as
the Borrower’s duly authorized agent and attorney-in-fact for the Borrower for
the purposes of authorizing and instructing the Transfer Agent to process
issuances, transfers and legend removals upon instructions from Lender, or any
counsel or representatives of Lender, as specifically contemplated herein.  The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Revolving Note.  In this regard, the Borrower
hereby confirms to the Transfer Agent and the Lender that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Agreement with regard to the matters contemplated herein, and that
the Lender shall have the absolute right to provide a copy of this Agreement to
the Transfer Agent as evidence of the Borrower’s irrevocable authority for
Lender and Transfer Agent to process issuances, transfers and legend removals
upon instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.
 
(v)           Injunction and Specific Performance.  The Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Borrower of any provision of this Section, the Lender will be irreparably
damaged and that damages at law would be an inadequate remedy if this Agreement
were not specifically enforced.  Therefore, in the event of a breach or
threatened breach of any provision of this Section by the Borrower, the Lender
shall be entitled to obtain, in addition to all other rights or remedies Lender
may have, at law or in equity, an injunction restraining such breach, without
being required to show any actual damage or to post any bond or other security,
and/or to a decree for specific performance of the provisions of this Section.
 
2.3           Renewal of Revolving Loans; Non-Renewal of Revolving Loans;
Fees.  On the Revolving Loan Maturity Date, so long as no Event of Default
exists, and so long as no event has occurred that, with the passage of time, the
giving of notice, or both, would constitute an Event of Default, Borrower shall
have the option to request a renewal of the Revolving Loan Commitment and
extension of the Revolving Loan Maturity Date for one (1) additional six (6)
month period.  To make such request, Borrower shall give written notice to
Lender of Borrower’s request to renew the Revolving Loan Commitment and extend
the Revolving Loan Maturity Date for an additional six (6) month period on or
before the Revolving Loan Maturity Date.  Lender may elect to accept or reject
Borrower’s request for a renewal of the Revolving Loan Commitment and extension
of the Revolving Loan Maturity Date in its sole and absolute discretion.  In the
event Lender shall accept Borrower’s request for renewal and extension, Borrower
shall, immediately upon demand from Lender and as a condition to the renewal and
extension, deliver a renewal fee to Lender equal to two percent (2%) of the then
outstanding Revolving Loan Commitment.


 
23

--------------------------------------------------------------------------------

 
 
2.4           Interest and Fee Computation; Collection of Funds.  Interest
accrued hereunder shall be payable as set forth in Section 2.1 hereof.  Except
as otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed.  Principal payments submitted in funds not immediately
available shall continue to bear interest until collected.  If any payment to be
made by Borrower hereunder or under the Revolving Note shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing any
interest in respect of such payment.  Any Obligations which are not paid when
due (subject to applicable grace periods) shall bear interest at the Default
Rate.
 
2.5           Automatic Debit.  In order to effectuate the timely payment of any
of the Obligations when due, Borrower hereby authorizes and directs Lender, at
Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount of
the Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.
 
2.6           Discretionary Disbursements.  Lender, in its sole and absolute
discretion, may immediately upon notice to Borrower, disburse any or all
proceeds of the Revolving Loans made or available to Borrower pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by Borrower hereunder that have not been duly paid.  All monies so disbursed
shall be a part of the Obligations, payable by Borrower on demand from Lender.
 
2.7           US Dollars; Currency Risk.  All Receipts will be in Dollars.  In
the event Receipts are not in Dollars, Borrower shall bear the risk of Lender’s
currency losses, and if Lender so suffers a currency loss and the result is to
increase the cost to Lender or to reduce the amount of any sum received or
receivable by Lender under this Agreement or under the Revolving Note with
respect thereto, then after written demand by Lender (which demand shall be
accompanied by a certificate setting forth reasonably detailed calculations of
the basis of such demand), Borrower shall pay to Lender such additional amount
or amounts as will compensate Lender for such increased cost or such
reduction.  Borrower hereby authorizes Lender to advance or cause an advance of
Revolving Loans to pay for the increased costs or reductions associated with any
such currency losses.
 
3.            CONDITIONS OF BORROWING.
 
Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3:
 
 
24

--------------------------------------------------------------------------------

 
 
3.1           Loan Documents to be Executed by Borrower on the Closing Date.  As
a condition precedent to Lender’s disbursal or making of the Revolving Loans
pursuant to this Agreement on the Closing Date, the applicable Credit Party
shall have executed or cause to be executed and delivered to Lender the
following documents, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:
 
(a)           Credit Agreement.  Two originals of this Agreement duly executed
by Borrower and consented and agreed to by the Guarantors;
 
(b)           Revolving Note.  An original Revolving Note duly executed by
Borrower and consented and agreed to by the Guarantors;
 
(c)           Security Agreement.  Two originals of the applicable Security
Agreements dated as of the date of this Agreement, duly executed by each Credit
Party;
 
(d)           Guarantee Agreements.  Two originals of each of the Guaranty
Agreements dated as of the date of this Agreement, duly executed by each of the
Guarantors;
 
(e)           Validity Guaranty.  Two originals of the Validity Guaranty dated
as of the date of this Agreement, duly executed by the executive officers and
directors of the Borrower as requested by the Lender.
 
(f)            Lock Box Deposit Confirmation.  Two originals of the Lock Box
Deposit Confirmation, dated as of the date of this Agreement, duly executed by
the Borrower;
 
(g)           Subordination Agreement.  Two originals of the Subordination
Agreement, dated as of the date of this Agreement, duly executed by the
Subordinated Lenders, Hillair, NutraCea LLC and the Borrower;
 
(h)           Mortgages.  Within ten (10) days of the Closing Date, two
originals of each of the Mortgages, duly executed by the applicable Credit
Party;
 
(i)            Pledge Agreement.  Two originals of each of the Pledge Agreements
(including irrevocable proxies and instruments of transfer duly executed in
blank), dated as of the date of this Agreement, duly executed by the Borrower or
SRB-MT, as applicable;
 
(l)            Closing Statement.  Two originals of the Closing Statement, dated
as of the date of this Agreement, duly executed by the Borrower;
 
 
25

--------------------------------------------------------------------------------

 
 
3.2           Organizational and Authorization Documents to be Delivered by the
Credit Parties on the Closing Date.  As a condition precedent to Lender’s
disbursal or making of the Loans pursuant to this Agreement on the Closing Date,
the Credit Parties shall have executed or cause to be executed and delivered a
certificate of an officer of each of the Credit Parties certifying and attaching
on behalf of the Credit Parties (i) copies of each Credit Parties’ respective
articles of incorporation, certificate of organization, bylaws, operating
agreement or similar documents; (ii) resolutions of each Credit Parties’
respective board of directors or managers, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders or members, approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (iv) the signatures and incumbency of the officers of the
Credit Parties executing any of the Loan Documents on behalf of the Credit
Parties, each of which the Credit Parties hereby certify to be true and
complete, and in full force and effect without modification, it being understood
that Lender may conclusively rely on each such document and certificate until
formally advised by any Credit Party of any changes therein; and (v) good
standing certificate in the state of organization of each Credit Party and in
each other state requested by Lender.
 
3.3           Additional Documents to be Delivered by the Credit Parties on the
Closing Date.  As a condition precedent to Lender’s disbursal or making of the
Loans pursuant to this Agreement on the Closing Date, the Credit Parties shall
have delivered or cause to be delivered to Lender all of the following
documents, each of which must be satisfactory to Lender and Lender’s counsel in
form, substance and execution:
 
(a)           Use of Proceeds.  A detailed summary of the Borrower’s use of the
proceeds being funded hereunder;
 
(b)           Irgovel.  Such documents as are requested by the Lender evidencing
Irgovel’s agreement to transfer ownership of two (2) extruders, currently owned
by Irgovel, to the ownership of the Borrower, concurrently with the payment of
$500,000 to Nutra SA, LLC and/or Irgovel from of the proceeds hereof.
 
(c)           Certificates.  Originals of certificates evidencing the share and
membership interests to be pledged in connection with the Pledge Agreements.
 
(d)           Income Statement / Profit and Loss Statement.  An Income Statement
and a Profit and Loss Statement of the Borrower for the twelve (12) month period
ending the Closing Date.
 
(e)           Insurance.  Within thirty (30) days of the Closing Date, evidence
satisfactory to Lender of the existence of insurance required to be maintained
pursuant to Section 9.4, together with evidence that Lender has been named as
additional insured and lender’s loss payee, as applicable, on all related
insurance policies;
 
(f)           Search Results.  Copies of UCC search reports, issued by the
Secretary of State of the state of incorporation of each Credit Party, dated
such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name the Credit Parties, under their present name and
any previous names, as debtors, together with copies of such financing
statements;
 
(g)           Certificates of Good Standing.  Copies of certificates of good
standing with respect to each Credit Party, issued by the Secretary of State of
the state of incorporation of each Credit Party, dated such a date as is
reasonably acceptable to Lender, evidencing the good standing thereof;
 
 
26

--------------------------------------------------------------------------------

 
 
(h)           Opinion of Counsel.  A customary opinion of Credit Parties’
counsel, in form satisfactory to Lender;
 
(i)            Due Diligence.  Such due diligence documents and information as
is requested by the Lender, including, but not limited to, historical
performance and financial information, detailed description use of the proceeds,
monthly income statement including the results of operations of the Borrower and
its Subsidiaries for the previous twelve (12) months;
 
(j)            Perfection of Lien on Collateral.  Borrower shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Borrower, including, but not limited to, such UCC-1
Financing Statements filings and any and all documents necessary to complete any
filings which Lender shall require in connection with this Agreement.
 
(k)           Press Release Authorization.  Evidence satisfactory to the Lender
that the Borrower has authorized the Lender to publish such press releases with
respect to the consummation of his Agreement in general form satisfactory to
Borrower, including, but not limited to, a copy of an email delivered
to  Marketwire.com  by the Borrower whereby the Borrower authorizes the Lender
to use its name and, if applicable, stock symbol, in connection with current or
future press releases so long as the information is publicly known;
 
(l)            Additional Documents.  Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.
 
3.4           Loan Documents to be Executed by any additional Subsidiary
following the Closing Date.  Within ten (10) days of any entity becoming a
Subsidiary of the Borrower, such Subsidiary shall have executed or cause to be
executed and delivered to Lender all of the following documents, each of which
must be satisfactory to Lender and Lender’s counsel in form, substance and
execution:
 
(a)           Consent and Agreement.  Two originals of a Consent and Agreement
duly executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to become a “Credit Party” hereunder and to be bound by the terms and
conditions of this Agreement;
 
(b)           Revolving Note.  Two originals of a Consent and Agreement duly
executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to be bound by the terms and conditions of the Revolving Note;
 
(c)           Security Agreement.  Two originals of a Security Agreement, duly
executed by such Subsidiary;
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           Guarantee Agreement.  Two originals of a Guarantee Agreement, duly
executed by such Subsidiary;
 
 (f)           Organizational and Authorization Documents.  A certificate of an
officer of the Subsidiary certifying and attaching on behalf of the Subsidiary
(i) copies of the Subsidiary’s respective articles of incorporation, bylaws,
operating agreement, certificate of organization or similar documents; (ii)
resolutions of its respective board of directors or managers, approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it will become a party and the transactions contemplated thereby; and
(iii) the signatures and incumbency of the officers of the Subsidiary executing
any of the Loan Documents;
 
(g)           Search Results.  Copies of UCC search reports, issued by the
Secretary of State of the state of incorporation of the Subsidiary, dated such a
date as is reasonably acceptable to Lender, listing all effective financing
statements which name the Subsidiary, under their present name and any previous
names, as debtors, together with copies of such financing statements;
 
(h)           Certificates of Good Standing.  Copies of certificates of good
standing with respect to the Subsidiary, issued by the Secretary of State of the
state of incorporation of the Subsidiary, dated such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof; and
 
(i)            Due Diligence.  Such due diligence documents and information as
is requested by the Lender.
 
(j)            Additional Documents.  Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.


3.5           Loan Documents to be Executed by Each Credit Party Upon Each
Subsequent Advance.  As a condition precedent to Lender’s disbursal or making of
additional advances of principal pursuant to this Agreement following the
Closing Date, the Credit Parties shall have executed or caused to be executed
and delivered to Lender (i) all of the documents in Section  2.1(b), Section
3.1, Section 3.2, Section 3.3 and Section 3.4, applicable thereto, and such
documents shall remain in full force and effect as of the date of the subsequent
principal advance, and (ii) an additional original Revolving Note in the
principal amount of the advance being then made, duly executed by each Credit
Party, satisfactory to Lender and Lender’s counsel in form, substance and
execution.


3.6           Payment of Fees.  Borrower shall have paid to Lender all fees, and
reasonable costs and expenses, including, but not limited to, the Facility Fee
Shares, due diligence expenses, attorney’s fees, search fees, title fees,
documentation and filing fees (including documentary stamps and taxes payable on
the face amount of the applicable Revolving Note).
 
3.7           Event of Default.  No Event of Default, or event which, with
notice or lapse of time, or both, would constitute an Event of Default, shall
have occurred and be continuing.
 
 
28

--------------------------------------------------------------------------------

 
 
3.8           Adverse Changes.  There shall not have occurred any Material
Adverse Effect.
 
3.9           Litigation.  No pending claim, investigation, litigation or
governmental proceeding shall have been instituted against any Credit Party or
any of their respective officers or shareholders.


3.10         Representations and Warranties.  No representation or warranty of
any Credit Party contained herein or in any Loan Documents shall be untrue or
incorrect in any material respect as of the date of any Loans as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.
 
3.11         Due Diligence.  The business, legal and collateral due diligence
review performed by Lender, including, but not limited to, a review of the
Credit Parties’ historical performance and financial information, must be
acceptable to Lender in its sole discretion.  Lender reserves the right to
increase any and all aspects of its due diligence in Lender’s sole discretion.
 
3.12         Key Personnel Investigations.  Lender shall be satisfied, in its
sole discretion, with results from background investigations conducted on key
members of the Credit Parties’ principals and management teams.
 
3.13         Repayment of Outstanding Indebtedness.  The Credit Parties shall
have repaid in full all outstanding indebtedness secured by Collateral, other
than indebtedness giving rise to Permitted Liens.
 
4.            NOTES EVIDENCING LOANS.
 
The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower, and consented and agreed to by the Guarantors, and payable
to the order of Lender.  At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be requested hereunder
or a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender.  All amounts recorded shall
be, absent demonstrable error, conclusive and binding evidence of: (i) the
principal amount of the Revolving Loans advanced hereunder; (ii) any unpaid
interest owing on the Revolving Loans; and (iii) all amounts repaid on the
Revolving Loans.  The failure to record any such amount or any error in
recording such amounts shall not, however, limit or otherwise affect the
obligations of Borrower under the Revolving Note to repay the principal amount
of the Revolving Loans, together with all interest accruing thereon.
 
 
29

--------------------------------------------------------------------------------

 
 
5.            MANNER OF BORROWING.
 
5.1           Loan Requests.  Subject to Section 2.1(a) and Article 3 hereof,
the Loans shall be made available to Borrower upon Borrower’s request, from any
Person whose authority to so act has not been revoked by Borrower in writing
previously received by Lender. Borrower may make requests for borrowing no more
than one time every two weeks up to the then applicable Revolving Loan
Commitment; provided, however, that, notwithstanding anything contained in this
Agreement or any other Loan Documents to the contrary, each Revolving Loan
requested by Borrower under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute
discretion.  A request for a Loan may only be made if no default or Event of
Default shall have occurred or be continuing and shall be subject to: (i)
borrowing availability under the Revolving Loan Commitment; and (ii) Receipts
deposited into the Lock Box Account and other Collateral being acceptable to
Lender.  In addition, a request for a Loan must be received by no later than
11:00 a.m. eastern time the day it is to be funded and be in a minimum amount
equal to Fifty Thousand Dollars and No/100 ($50,000.00).
 
5.2           Communications. Lender is authorized to rely on any written,
electronic, telephonic or telecopy loan requests which Lender believes in its
good faith judgment to emanate from the President, Chief Executive Officer or
Chief Financial Officer of Borrower.  Borrower hereby irrevocably confirms,
ratifies and approves all such advances by Lender and hereby indemnifies Lender
against losses and expenses (including court costs, attorneys’ and paralegals’
fees) and shall hold Lender harmless with respect thereto.
 
6.            SECURITY FOR THE OBLIGATIONS.
 
To secure the payment and performance by Borrower of the Obligations hereunder,
the Credit Parties shall grant, under and pursuant to the Security Agreements
executed by the Credit Parties dated as of the date hereof, to Lender, its
successors and assigns, a continuing, first-priority security interest in, and
assignment, transference, mortgage, conveyanyce, pledge, hypothecation and set
over to Lender, its successors and assigns, all of the Credit Parties’ right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, and all proceeds (including, without limitation, all insurance
proceeds) and products of any of the Collateral.  At any time upon Lender’s
request, the Credit Parties shall execute and deliver to Lender any other
documents, instruments or certificates requested by Lender for the purpose of
properly documenting and perfecting the security interests of Lender in and to
the Collateral granted hereunder, including any additional security agreements,
mortgages, control agreements, and financing statements.  The Security
Agreements executed by the Credit Parties shall terminate following the full
payment and performance of all of the Obligations hereunder and under any Loan
Document and upon Lender’s express written acknowledgement of such full payment
and performance being received by the Credit Parties.
 
7.            REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.
 
To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Loan made hereunder, except to the
extent such representation expressly relates to an earlier date, and which shall
survive the execution and delivery of this Agreement:
 
 
30

--------------------------------------------------------------------------------

 
 
7.1           Subsidiaries.  A list of Borrower’s subsidiaries is set forth in
Schedule 7.1.
 
7.2           Borrower Organization and Name.  Each Credit Party is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with full and adequate powers to carry on and conduct its business
as presently conducted.  Each Credit Party is duly licensed or qualified in all
foreign jurisdictions wherein the nature of its activities require such
qualification or licensing or in which any Collateral is located, except for
those foreign jurisdictions in which the failure to be so qualified or licensed
would not cause a Material Adverse Effect.  The exact legal name of each Credit
Party is as set forth in the first paragraph of this Agreement, and each Credit
Party does not currently conduct, nor, except as set forth on Schedule 7.2, has
any Credit Party, during the last five (5) years, conducted business under any
other names or trade names.
 
7.3           Authorization; Validity.  Each Credit Party has full right, power
and authority to enter into this Agreement, to make the borrowings and execute
and deliver the Loan Documents as provided herein and to perform all of its
duties and obligations under this Agreement and the Loan Documents and no other
action or consent on the part of any Credit Party, its board of directors,
stockholders, or any other Person is necessary or required by any Credit Party
to execute this Agreement and the Loan Documents, consummate the transactions
contemplated herein and therein, and perform all of its obligations hereunder
and thereunder.  The execution and delivery of this Agreement and the Loan
Documents will not, nor will the observance or performance of any of the matters
and things herein or therein set forth, violate or contravene any provision of
law or of any Credit Party’s Articles of Incorporation, Bylaws or other
governing documents.  All necessary and appropriate corporate action has been
taken on the part of each Credit Party to authorize the execution and delivery
of this Agreement and the Loan Documents and the issuance of the Revolving Note
and the Facility Fee Shares.  This Agreement and the Loan Documents are valid
and binding agreements and contracts of each Credit Party, enforceable against
each Credit Party in accordance with their respective terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws enacted for the relief of debtors
generally and other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles which may affect the availability of
specific performance and other equitable remedies.  No Credit Party knows of any
reason why any Credit Party cannot perform any of its obligations under this
Agreement, the Loan Documents or any related agreements.
 
 
31

--------------------------------------------------------------------------------

 
 
7.4           Capitalization.  The authorized capital stock of Borrower consists
of five hundred twenty million (520,000,000) shares, of which five hundred
million (500,000,000) shares are designated as common stock, no par value per
share (“Common Stock”) and twenty million (20,000,000) shares are designated as
preferred stock, no par value per share.  As of the Closing Date, Borrower has
two hundred nine million seven hundred twenty-five thousand seven hundred
fifty-six (209,725,756) shares of Common Stock issued and outstanding and zero
(0) shares of preferred stock issued and outstanding. All of the outstanding
shares of capital stock of Borrower are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws and none of such outstanding shares were issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.   As of the date of this Agreement, no shares of Borrower’s capital
stock are subject to preemptive rights or any other similar rights or any liens,
claims or encumbrances suffered or permitted by Borrower. The Common Stock is
currently quoted by the OTC Bulletin Board, under the trading symbol
“RIBT”.  The Borrower has received no notice, either oral or written, with
respect to the continued eligibility of the Common Stock for quotation on the
Principal Trading Market, and the Borrower has maintained all requirements on
its part for the continuation of such quotation.  Except as set forth in
Schedule 7.4 attached hereto and except for the securities to be issued pursuant
to this Agreement, as of the date of this Agreement: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of any Credit Party, or contracts,
commitments, understandings or arrangements by which any Credit Party is or may
become bound to issue additional shares of capital stock of any Credit Party or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of any Credit Party; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other contracts or
instruments evidencing indebtedness of the Borrower and its Subsidiaries, or by
which the Borrower and its Subsidiaries is or may become bound; (iii) there are
no financing statements filed with any Governmental Authority securing any
obligations of the Borrower and its Subsidiaries, or filed in connection with
any assets or properties of the Borrower and its Subsidiaries; (iii) there are
no outstanding registration statements with respect to Borrower or any of its
securities and there are no outstanding comment letters from the SEC, the
Principal Trading Market, or any other Governmental Authority with respect to
any securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act; (v) there are no financing statements filed
with any Governmental Authority securing any obligations of any Credit Party, or
filed in connection with any assets or properties of any Credit Party; (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of any Credit Party which
contain any redemption or similar provisions, and there are no contracts or
agreements by which any Credit Party is or may become bound to redeem a security
of any Credit Party (except pursuant to this Agreement).  Each Credit Party has
furnished to the Lender true, complete and correct copies of, as applicable: (I)
if a Credit Party is a corporation, such Credit Party’s certificate/articles of
incorporation, as amended and as in effect on the date hereof and Credit Party’s
bylaws, as in effect on the date hereof, and any other governing or
organizational documents, as applicable; (II) if a Credit Party is a limited
liability company, such Credit Party’s certificate of organization/formation and
operating agreement, and any other governing or organizational documents, as
applicable. Except for the documents delivered to Lender in accordance with the
immediately preceding sentence, there are no other shareholder agreements,
voting agreements, operating agreements, or other contracts or agreements of any
nature or kind that restrict, limit or in any manner impose obligations,
restrictions or limitations on the governance of each Credit Party.
 
 
32

--------------------------------------------------------------------------------

 
 
7.5           No Conflicts; Consents and Approvals. Except as set forth on
Schedule 7.5, the execution, delivery  and performance of this Agreement and the
Loan Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Facility Fee Shares, will not: (i)
constitute a violation of or conflict with the Articles of Incorporation, Bylaws
or any other organizational or governing documents of the Credit Parties; (ii)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, or gives to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any provision of any Material Contract to which any Credit Party is a party
or by which any of its or their material assets or properties may be bound;
(iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
order, writ, injunction, decree, or any other judgment of any nature whatsoever;
(iv) constitute a violation of, or conflict with, any law, rule, ordinance or
other regulation (including United States federal and state securities laws and
the rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Lien, claim or encumbrance with respect to, any
Permit granted or issued to, or otherwise held by or for the use of, any Credit
Party or any of their respective assets.  No Credit Party is in violation of its
Articles of Incorporation, Bylaws or other organizational or governing
documents, as applicable, and no Credit Party is in default or breach (and no
event has occurred which with notice or lapse of time or both could put any
Credit Party in default or breach) under, and no Credit Party has  taken any
action or failed to take any action that would give to any other Person any
rights of termination, amendment, acceleration or cancellation of, any Material
Contract to which any Credit Party is a party or by which any material property
or assets of any Credit Party are bound or affected. No business of any Credit
Party is being conducted, and shall not be conducted, in violation of any law,
rule, ordinance or other regulation. Except as specifically contemplated by this
Agreement, no Credit Party is required to obtain any consent or approval of,
from, or with any Governmental Authority, or any other Person, in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the Loan Documents in accordance with the terms hereof or thereof, or to issue
the Facility Fee Shares in accordance with the terms hereof.  All consents and
approvals which any Credit Party is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
date hereof.
 
7.6           Issuance of Securities. The Facility Fee Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and non-assessable, and free from all liens, claims, charges,
taxes, or other encumbrances with respect to the issue thereof, and will be
issued in compliance with all applicable United States federal and state
securities laws and the laws of any foreign jurisdiction applicable to the
issuance thereof. Except as set forth in Schedule 7.6, any shares issuable upon
conversion of the Revolving Note, in accordance with the terms of the Revolving
Note, are duly authorized and, upon issuance in accordance with the terms
hereof, shall be duly issued, fully paid and non-assessable, and free from all
liens, claims, charges, taxes, or other encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities laws applicable to the issuance thereof.  The
issuance of the Facility Fee Shares and any shares issuable upon conversion of
the Revolving Note is and will be exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; and (ii) the
registration and/or qualification provisions of all applicable state and
provincial securities and "blue sky" laws.
 
 
33

--------------------------------------------------------------------------------

 
 
7.7           Compliance With Laws.  The nature and transaction of each Credit
Party’s business and operations and the use of its properties and assets,
including, but not limited to, the Collateral or any real estate owned, leased,
or occupied by each Credit Party, do not and during the term of the Loans shall
not, violate or conflict with any applicable law, statute, ordinance, rule,
regulation or order of any kind or nature, including, without limitation, the
provisions of the Fair Labor Standards Act or any zoning, land use, building,
noise abatement, occupational health and safety or other laws, any Permit or any
condition, grant, easement, covenant, condition or restriction, whether recorded
or not, except to the extent such violation or conflict would not result in a
Material Adverse Effect.
 
7.8           Environmental Laws and Hazardous Substances.  Except to the extent
that any of the following would not have a Material Adverse Effect (including
financial reserves, insurance policies and cure periods relating to compliance
with applicable laws and Permits) and are used in such amounts as are customary
in the Ordinary Course of Business in compliance with all applicable
Environmental Laws, each Credit Party represents and warrants to Lender that, to
the knowledge of each Credit Party’s officers and directors: (i) no Credit Party
has generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off any of the premises
of any Credit Party (whether or not owned by any Credit Party) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of each Credit
Party comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other Person, nor is any
pending or, to any Credit Party’s officers’ and directors’ knowledge, threatened
against any Credit Party under any Environmental Law; and (iv) no Credit Party
has liability, contingent or otherwise, in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material.
 
7.9           Collateral Representations.  No Person other than the Credit
Parties, owns or has other rights in the Collateral, and the Collateral is free
from any Lien of any kind, other than the Lien of Lender and Permitted Liens.
 
 
34

--------------------------------------------------------------------------------

 
 
7.10         SEC Documents; Financial Statements. The Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC (all of the foregoing filed within the two (2) years
preceding the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”). The Borrower is current with its filing obligations under the
Exchange Act and all SEC Documents have been filed on a timely basis by the
Borrower. The Borrower represents and warrants that true and complete copies of
the SEC Documents are available on the SEC website (www.sec.gov) at no charge to
Lender, and Lender acknowledges that it may retrieve all SEC Documents from such
website and Lender’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Lender; provided, however, that if
Lender is unable to obtain any of such SEC Documents from such website at no
charge, as result of such website not being available or any other reason beyond
Lender’s control, then upon request from Lender, the Borrower shall deliver to
Lender true and complete copies of such SEC Documents. None of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the SEC Documents).  As of their respective dates,
the consolidated financial statements of the Borrower and its Subsidiaries
included in the SEC Documents (the “Financial Statements”) complied in all
material respects with applicable accounting requirements and any published
rules and regulations of the SEC with respect thereto and properly disclose the
indebtedness subject to the Subordination Agreement. All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Borrower and all of its Subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).  To the knowledge of Borrower and its
officers, no other information provided by or on behalf of Borrower to the
Lender which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.
 
7.11         Absence of Certain Changes.  Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:
 
(a)           There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or
 
(b)           Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by any Credit Party other than in
the Ordinary Course of Business.
 
7.12         Litigation and Taxes.  There is no proceeding pending, or to any
Credit Party’s officers’ and directors’ knowledge, threatened, against any
Credit Party or their respective officers, managers, members or shareholders, or
against or affecting any of their respective assets.  In addition, there are no
outstanding judgments, orders, writs, decrees or other similar matters or items
against or affecting any Credit Party, their respective business or assets.  No
Credit Party has received any material complaint from any Customer, supplier,
vendor or employee other than as disclosed on Schedule 7.12. Each Credit Party
has duly filed all applicable income or other tax returns and has paid all
income or other taxes when due.  There is no proceeding, controversy or
objection pending or threatened in respect of any tax returns of any Credit
Party.
 
 
35

--------------------------------------------------------------------------------

 
 
7.13         Event of Default.  No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the other Loan Documents, and neither Borrower
nor its Subsidiaries is in default (without regard to grace or cure periods)
under any Material Contract to which it is a party or by which any of their
respective assets are bound.
 
7.14         ERISA Obligations.  To each Credit Party’s officers’ and directors’
knowledge, all Employee Plans of each Credit Party meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified.  No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies.  To each Credit Party’s officers’ and directors’ knowledge, each
Credit Party has promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.
 
7.15         Adverse Circumstances. To the knowledge of the Credit Parties, no
condition, circumstance, event, agreement, document, instrument, restriction,
litigation or proceeding (or to any Credit Party’s officers’ and directors’
knowledge, threatened litigation or proceeding or basis therefor) exists which:
(i) could reasonably result adversely on the validity or priority of the Liens
granted to Lender under the Loan Documents; (ii) would adversely affect the
ability of any Credit Parties to perform its obligations under the Loan
Documents; (iii) would constitute an Event of Default under any of the Loan
Documents; (iv) would constitute such a default with the giving of notice or
lapse of time or both; or (v) would constitute or give rise to a Material
Adverse Effect.
 
7.16         Liabilities and Indebtedness of the Borrower.  No Credit Party has
any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in the financial statements delivered to
the Lender as of the date hereof; or (ii) liabilities and obligations incurred
in the Ordinary Course of Business of any Credit Party since the date of the
financial statements delivered to Lender as of the date hereof, which do not or
would not, individually or in the aggregate, exceed Twenty Five Thousand and
No/100 United States Dollars ($25,000.00) or otherwise have a Material Adverse
Effect.
 
7.17         Real Estate.
 
(a)           Real Property Ownership.  Except for the Borrower Leases and as
set forth on Schedule 7.17, the Credit Parties do not own any Real Property.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           Real Property Leases.  Except for ordinary office leases (the
“Borrower Leases”) and as set forth on Schedule 7.17, no Credit Party leases
other Real Property.  With respect to the Borrower Leases: (i) each Credit Party
has been in peaceful possession of the property leased thereunder and neither
the Credit Parties nor the landlord is in default thereunder; (ii) no waiver,
indulgence or postponement of any of the obligations thereunder has been granted
by any Credit Party or landlord thereunder; and (iii) there exists no event,
occurrence, condition or act known to any Credit Party which, upon notice or
lapse of time or both, would be or could reasonably be expected to result in a
default thereunder or which could result in the termination of the Borrower
Leases, or any of them, or have a Material Adverse Effect.  No Credit Party has
violated nor breached in any material respect any provision of any such Borrower
Leases, and all obligations required to be performed by any Credit Party under
any of such Borrower Leases have been fully, timely and properly performed in
all material respects.  Each Credit Party has delivered to the Lender true,
correct and complete copies of all Borrower Leases, including all modifications
and amendments thereto, whether in writing or otherwise.  No Credit Party has
received any written notice to the effect that any of the Borrower Leases will
not be renewed at the termination of the term of such Borrower Leases, or that
the Borrower Leases will be renewed only at materially higher rents.
 
7.18         Material Contracts.  An accurate, current and complete copy of each
of the Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof.  There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with such Credit Party.  Each of the Material
Contracts is in full force and effect and is a valid and binding obligation of
the parties thereto in accordance with the terms and conditions thereof.  To the
knowledge of each Credit Party and its officers and directors, all obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been performed by all parties thereto in all material
respects, and no party to any Material Contracts is in default with respect to
any term or condition thereof, nor has any event occurred which, through the
passage of time or the giving of notice, or both, would constitute a default
thereunder or would cause the acceleration or modification of any material
obligation of any party thereto or the creation of any lien, claim, charge or
other encumbrance upon any of the assets or properties of any Credit
Party.  Further, no Credit Party’s  officers and directors have received any
notice, nor does any Credit Party’s officers and directors have any knowledge,
of any pending or contemplated termination of any of the Material Contracts and,
no such termination is proposed or has been threatened, whether in writing or
orally.
 
7.19         Title to Assets. Except as set forth in Schedule 7.19, each Credit
Party has good and marketable title to, or a valid leasehold interest in, all of
its assets and properties which are material to its business and operations as
presently conducted, free and clear of all liens, claims, charges or other
encumbrances or restrictions on the transfer or use of same other than Permitted
Liens and Liens created under the Loan Documents.  Except as would not have a
Material Adverse Effect, the assets and properties of each Credit Party are in
good operating condition and repair, ordinary wear and tear excepted, and are
free of any latent or patent defects which might impair their usefulness, and
are suitable for the purposes for which they are currently used and for the
purposes for which they are proposed to be used.
 
 
37

--------------------------------------------------------------------------------

 
 
7.20         Intellectual Property. Each Credit Party owns or possesses adequate
and legally enforceable  rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. No Credit Party’s officers
and directors have any knowledge of any infringement by any Credit Party of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other intellectual property rights of others, and, to the knowledge of each
Credit Party’s officers and directors, there is no claim, demand or proceeding,
or other demand of any nature being made or brought against, or to each Credit
Party’s officers and directors knowledge, being threatened against, any Credit
Party regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other intellectual property infringement; and no Credit Party is
aware of any facts or circumstances which might reasonably give rise to any of
the foregoing.
 
7.21         Labor and Employment Matters.  The Credit Parties are not involved
in any labor dispute or, to the knowledge of the officers and directors of each
Credit Party, is any such dispute threatened. To the knowledge of the Credit
Parties and their officers and directors, none of the employees of the any
Credit Party is a member of a union and the Credit Parties believe that its
relations with its employees are good.  To the knowledge of the Credit Parties
and their officers and directors, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.
 
7.22         Insurance.  The Credit Parties are covered by valid, outstanding
and enforceable policies of insurance which were issued to it by reputable
insurers of recognized financial responsibility, covering its properties, assets
and business against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Credit Parties are engaged and in coverage amounts which are prudent and
typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”).  Such Insurance Policies are in full force and effect,
and all premiums due thereon have been paid.  None of the Insurance Policies
will lapse or terminate as a result of the transactions contemplated by this
Agreement.  Credit Parties have complied with the provisions of such Insurance
Policies.  No Credit Party has been refused any insurance coverage sought or
applied for and no Credit Party has any reason to believe that it will not be
able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of any Credit Party.
 
7.23         Permits.  The Credit Parties possess all Permits necessary to
conduct its business, and no Credit Party has received any notice of, or is
otherwise involved in, any proceedings relating to the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and each Credit Party is in compliance in all material respects with
the respective requirements of all such Permits.
 
7.24         Lending Relationship.  Borrower acknowledges and agrees that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans. Lender represents that it will
receive the Revolving Note payable to its order as evidence of the Loans.
 
 
38

--------------------------------------------------------------------------------

 
 
7.25         Compliance with Regulation U.  No portion of the proceeds of the
Loans shall be used by Borrower, or any Affiliates of Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System.
 
7.26         Governmental Regulation.  Borrower is not, or after giving effect
to any Loan, will not be, subject to regulation under the Public Utility Holding
Borrower Act of 1935, the Federal Power Act or the Investment Company Act of
1940 or to any federal or state statute or regulation limiting its ability to
incur indebtedness for borrowed money.
 
7.27          Bank Accounts.  Schedule 7.27 sets forth, with respect to each
account of each Credit Party with any bank, broker, merchant processor, or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account.
 
7.28         Places of Business.  The principal place of business of each Credit
Party is set forth on Schedule 7.28 and the Credit Parties shall promptly notify
Lender of any change in such location.  The Credit Parties will not remove or
permit the Collateral to be removed from such locations without the prior
written consent of Lender, except for: (i) certain heavy equipment kept at third
party sites when conducting business or maintenance; (ii) vehicles, containers
and rolling stock; (iii) Inventory sold or leased in the Ordinary Course of
Business; and (iv) temporary removal of Collateral to other locations for repair
or maintenance as may be required from time to time in each instance in the
Ordinary Course of Business of Borrower and as otherwise set forth herein.
 
7.29         Illegal Payments.  No Credit Party, nor any director, officer,
member, manager,  agent, employee or other Person acting on behalf of any Credit
Party has, in the course of his actions for, or on behalf of, any Credit Party,
other than as disclosed on Schedule 7.29: (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
 
39

--------------------------------------------------------------------------------

 
 
7.30         Related Party Transactions.  Except for arm’s length transactions
pursuant to which Borrower makes payments in the Ordinary Course of Business
upon terms no less favorable than Borrower could obtain from third parties, none
of the officers, directors, managers, or employees of Borrower, nor any
stockholders, members or partners who own, legally or beneficially, five percent
(5%) or more of the ownership interests of Borrower (each a “Material
Shareholder”), is presently a party to any transaction with Borrower (other than
for services as employees, officers and directors), including any contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of Borrower’s officers and directors, any other Person in which any
officer, director, or any such employee or Material Shareholder has a
substantial or material interest in or of which any officer, director or
employee of Borrower or Material Shareholder is an officer, director, trustee or
partner.  There are no claims, demands, disputes or proceedings of any nature or
kind between Borrower and any officer, director or employee of Borrower or any
Material Shareholder, or between any of them, relating to Borrower.
 
7.31         Internal Accounting Controls.  Borrower maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
7.32         Brokerage Fees. Except as set forth on Schedule 7.32, there is no
Person acting on behalf of Borrower who is entitled to or has any claim for any
brokerage or finder’s fee or commission in connection with the execution of this
Agreement or the consummation of the transactions contemplated hereby.
 
7.33         No General Solicitation.  Neither Borrower, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Revolving Note, the Facility Fee Shares or the shares issuable upon
conversion of the Revolving Note.
 
7.34         No Integrated Offering.  Neither Borrower, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Note, the Facility Fee Shares or any securities issuable upon
conversion of the Revolving Note under the Securities Act or cause this offering
of such securities to be integrated with prior offerings by Borrower for
purposes of the Securities Act.
 
7.35         Private Placement.  No registration under the Securities Act or the
laws, rules or regulation of any other Governmental Authority is required for
the issuance of the Revolving Note, the Facility Fee Shares or the shares
issuable upon conversion of the Revolving Note as contemplated hereby.
 
 
40

--------------------------------------------------------------------------------

 
 
7.36         Complete Information.  This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of Borrower, taken as a whole, fully and fairly states
the matters with which they purport to deal, and do not misstate any material
fact nor, separately or in the aggregate, fail to state any material fact
necessary to make the statements made not misleading.
 
8.             NEGATIVE COVENANTS.  The following covenants in this Section 8
shall terminate at such time that (i) all outstanding principal under the
Revolving Note or interest thereon are no longer outstanding, (ii) there are no
longer any outstanding fees, costs or expenses owed to Lender under this
Agreement, and (iii) Borrower no longer has the right to request additional
Loans hereunder (the date all such conditions are satisfied, the “Covenant
Release Date”)
 
8.1           Indebtedness.  The Credit Parties shall not, either directly or
indirectly, create, assume, incur or have outstanding any Funded Indebtedness,
or become liable, whether as endorser, guarantor, surety or otherwise, for any
debt or obligation of any other Person, except:
 
(a)           the Obligations;
 
(b)           endorsement for collection or deposit of any commercial paper
secured in the Ordinary Course of Business;
 
(c)           obligations for taxes, assessments, municipal or other
governmental charges; provided, the same are being contested in good faith by
appropriate proceedings and are insured against or bonded over to the
satisfaction of Lender;
 
(d)           obligations for accounts payable, other than for money borrowed,
incurred in the Ordinary Course of Business; provided that, any management or
similar fees payable by the Credit Parties shall be junior in right to the Loans
made hereunder;
 
(e)           obligations existing on the date hereof which are disclosed on the
financial statements referred to in Section 7.10 or that are otherwise set forth
on Schedule 8.1;
 
(f)            unsecured intercompany Funded Indebtedness incurred in the
Ordinary Course of Business;
 
(g)           Funded Indebtedness existing on the Closing Date and set forth in
the Financial Statements, including any extensions or refinancings of the
foregoing, which do not increase the principal amount of such Funded
Indebtedness as of the date of such extension or refinancing; provided such
Funded Indebtedness is subordinated to the Obligations owed to Lender pursuant
to a subordination agreement, in form and content acceptable to Lender in its
sole discretion, which shall include an indefinite standstill on remedies and
payment blockage rights during any default;
 
(h)           Funded Indebtedness consisting of Capital Lease obligations or
secured by Permitted Liens of the type described in clause (g) of the definition
thereof not to exceed Two Hundred Fifty Thousand and No/100 United States
Dollars (US$250,000.00) in the aggregate at any time;
 
 
41

--------------------------------------------------------------------------------

 
 
(i)            Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted hereunder;
 
(j)            Contingent Liabilities incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations;
 
(k)            Any Funded Indebtedness subject to the Subordination Agreement;
 
(l)             Purchase money indebtedness not to exceed $25,000; and
 
(m)           Contingent Liabilities arising under indemnity agreements to title
insurers to cause such title insurers to issue to Lender title insurance
policies.


8.2           Encumbrances.  The Credit Parties shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Credit Parties; whether
owned at the Closing Date or hereafter acquired, except Permitted Liens or as
otherwise authorized by Lender in writing.
 
8.3           Investments.  The Credit Parties shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets, business,
stock or other evidence of beneficial ownership of any other Person except
following:
 
(a)            the stock or other ownership interests in a Subsidiary existing
as of the Closing Date;
 
(b)            investments in direct obligations of the United States or any
state in the United States;
 
(c)            trade credit extended by the Credit Parties in the Ordinary
Course of Business;
 
(d)            investments in securities of Customers received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Customers;
 
(e)            investments existing on the Closing Date and set forth in the
Financial Statements;
 
(f)            Contingent Liabilities permitted pursuant to Section 8.1; or
 
(g)           Capital Expenditures permitted under Section 8.5.
 
 
42

--------------------------------------------------------------------------------

 
 
8.4            Transfer; Merger.  The Credit Parties shall not, either directly
or indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:
 
(a)           sell or lease Inventory and Equipment in the Ordinary Course of
Business;
 
(b)           upon not less than three (3) Business Days’ prior written notice
to Lender, any Subsidiary of Borrower may merge with (so long as Borrower
remains the surviving entity), or dissolve or liquidate into, or transfer its
property to Borrower;
 
(c)           dispose of used, worn-out or surplus equipment in the Ordinary
Course of Business;
 
(d)           discount or write-off overdue Accounts for collection in the
Ordinary Course of Business;
 
(e)           enter into any such transaction so long as all Obligations owed
hereunder are paid upon the closing of such transaction;
 
(f)            transfers of assets amongst Credit Parties;
 
(g)           bona-fide licenses of intellectual property rights to third
parties in the ordinary course of business in good faith;
 
(h)           sell or otherwise dispose (including cancellation of Funded
Indebtedness) of any Investment permitted under Section 8.3 in the Ordinary
Course of Business; and
 
(i)            grant Permitted Liens.
 
8.5           Capital Expenditures.  Without Lender’s prior consent, the Credit
Parties shall not, in the aggregate, make or incur obligations for any Capital
Expenditures in any fiscal year in excess of Two Hundred Fifty Thousand Dollars
($250,000), excluding Capital Expenditures for the repair and maintenance of
Credit Parties’ machinery, which such additional Capital Expenditures the Credit
Parties are permitted to make or incur in any fiscal year an additional amount
no greater than Two Hundred Fifty Thousand Dollars ($250,000).
 
8.6           Issuance of Stock.  The Credit Parties other than Borrower shall
not, either directly or indirectly, issue or distribute any additional capital
stock, membership interest or other securities of the Credit Parties without the
prior written consent of Lender.  The Borrower shall not, either directly or
indirectly, issue or distribute any additional capital stock or other securities
without the prior written consent of the Lender to the extent that following
such issuance or distribution, a Change in Control would be effected.
 
8.7           Distributions; Restricted Payments.  The Credit Parties shall not:
(i) purchase or redeem any shares of its stock or membership interests or
declare or pay any dividends or distributions, whether in cash or otherwise, set
aside any funds for any such purpose or make any distribution to its
shareholders, make any distribution of its property or assets or make any loans,
advances or extensions of credit to, or investments in, any Persons, including,
without limitation, such Borrower’s Affiliates, officers, partners or employees,
without the prior written consent of Lender; (ii) make any payments of any
Funded Indebtedness other than as permitted hereunder or regularly scheduled
payments that do not violate the Subordination Agreement.
 
 
43

--------------------------------------------------------------------------------

 
 
8.8           Use of Proceeds.  Neither the Credit Parties nor any of their
Affiliates, shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of (i) purchasing any securities underwritten by
any Affiliate of Lender, (ii) paying or repaying any debt owed to any third
party, not in the ordinary course of business, with the exception of the
repayment of $300,000.00 to Hillair and paying $500,000 to Nutra SA, LLC on the
Closing Date, (iii) paying any taxes owed or to be owed by any Credit Party or
(iv) paying or repaying any officer or director of any Credit Party.
 
8.9           Business Activities; Change of Legal Status and Organizational
Documents.  The Credit Parties shall not: (i) engage in any line of business
other than the businesses engaged in on the Closing Date and business reasonably
related thereto; (ii) change its name, Organizational Identification Number, its
type of organization, its jurisdictions of organization or other legal structure
without first notifying and receiving the written approval of the Lender; or
(iii) permit their Articles of Incorporation, Certificate of Organization,
Bylaws, Operating Agreement or other organizational documents to be amended or
modified in any way which could reasonably be expected to adversely affect the
interests of Lender as a creditor.
 
8.10          Transactions with Affiliates.  The Credit Parties shall not enter
into any transaction with any of their Affiliates, except in the Ordinary Course
of Business and upon fair and reasonable terms that are no less favorable to the
Credit Parties than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate of the Credit Parties.
 
8.11          Bank Accounts.  The Credit Parties shall not maintain any bank,
deposit or credit card payment processing accounts with any financial
institution, Payment Processing Companies, or any other Person, for the Credit
Parties or any Affiliate of the Credit Parties, other than the Credit Parties’
respective accounts listed in the attached Schedule 7.27, and other than the
Lock Box Account established pursuant to this Agreement.  Specifically, no
Credit Party may change, modify, close or otherwise affect the Lock Box Account
or any of the other accounts listed in Schedule 7.27, without Lender’s prior
written approval, which approval may be withheld or conditioned in Lender’s sole
and absolute discretion.
 
9.             AFFIRMATIVE COVENANTS. The following covenants in this Section 9
shall terminate on the Covenant Release Date:
 
9.1           Compliance with Regulatory Requirements.  Upon demand by Lender,
Borrower shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the date of this Agreement any law, treaty or regulation or any
change in any law, treaty or regulation or the interpretation thereof by any
governmental authority charged with the administration thereof or any other
authority having jurisdiction over Lender or the Loans, whether or not having
the force of law, shall impose, modify or deem applicable any reserve and/or
special deposit requirement against or in respect of assets held by or deposits
in or for the account of the Loans by Lender or impose on Lender any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to Lender of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by Lender with
respect to such Loans.  Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans.
 
 
44

--------------------------------------------------------------------------------

 
 
9.2           Corporate Existence.  Each Credit Party shall at all times
preserve and maintain its: (i) existence and good standing in the jurisdiction
of its organization; and (ii) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which each Credit Party are presently conducting.
 
9.3           Maintain Property.  The Credit Parties shall at all times
maintain, preserve and keep its plants, properties and equipment, including, but
not limited to, any Collateral, in good repair, working order and condition,
normal wear and tear excepted, and shall from time to time, as the Credit
Parties deem appropriate in their reasonable judgment, make all needful and
proper repairs, renewals, replacements, and additions thereto so that at all
times the efficiency thereof shall be fully preserved and maintained.  The
Credit Parties shall permit Lender to examine and inspect such plant, properties
and equipment, including, but not limited to, any Collateral, at all reasonable
times upon reasonable notice during business hours.  During the continuance of
any Event of Default, Lender shall, at Borrower’s expense, have the right to
make additional inspections without providing reasonable advance notice.
 
9.4           Maintain Insurance.  The Credit Parties shall at all times insure
and keep insured with insurance companies reasonably acceptable to Lender, all
insurable property owned by the Credit Parties which is of a character usually
insured by companies similarly situated and operating like properties, against
loss or damage from environmental, fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers’, public and professional
liability risks.  Prior to the date of the funding of any Loans under this
Agreement, each Credit Party shall deliver to Lender a certificate setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section.  All such policies of insurance must be satisfactory to Lender in
relation to the amount and term of the Obligations and type and value of the
Collateral and assets of the Credit Parties, shall identify Lender, as of a date
no later than thirty (30) days after the Closing Date, as sole/lender’s loss
payee and as an additional insured.  In the event the Credit Parties fail to
provide Lender with evidence of the insurance coverage required by this Section
or at any time hereafter shall fail to obtain or maintain any of the policies of
insurance required above, or to pay any premium in whole or in part relating
thereto, then Lender, without waiving or releasing any obligation or default by
the Credit Parties hereunder, may at any time (but shall be under no obligation
to so act), obtain and maintain such policies of insurance and pay such premium
and take any other action with respect thereto, which Lender deems
advisable.  This insurance coverage: (i) may, but need not, protect the
Borrower’s and its Subsidiaries’ interest in such property, including, but not
limited to, the Collateral; and (ii) may not pay any claim made against, the
Credit Parties in connection with such property, including, but not limited to,
the Collateral.  The Credit Parties may later cancel any such insurance
purchased by Lender, but only after providing Lender with evidence that the
insurance coverage required by this Section is in force.  The costs of such
insurance obtained by Lender, through and including the effective date such
insurance coverage is canceled or expires, shall be payable on demand by the
Credit Parties to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance.  The costs of such insurance, which may be greater
than the cost of insurance which Borrower may be able to obtain on their own,
together with interest thereon at the Default Rate and any other charges by
Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing to the extent not paid by the Credit Parties.
 
 
45

--------------------------------------------------------------------------------

 
 
9.5           Tax Liabilities.
 
(a)           The Credit Parties shall at all times pay and discharge all
property, income and other taxes, assessments and governmental charges upon, and
all claims (including claims for labor, materials and supplies) against the
Credit Parties or any of their properties, Equipment or Inventory, before the
same shall become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.
 
(b)           The Credit Parties shall be solely responsible for the payment of
any and all documentary stamps and other taxes in connection with the execution
of the Loan Documents.
 
9.6           ERISA Liabilities; Employee Plans.  The Credit Parties shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability; (ii) make contributions
to all of such Employee Plans in a timely manner and in a sufficient amount to
comply with the standards of ERISA, including the minimum funding standards of
ERISA; (iii) comply with all material requirements of ERISA which relate to such
Employee Plans; (iv) notify Lender immediately upon receipt by the Credit
Parties of any notice concerning the imposition of any withdrawal liability or
of the institution of any proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise Lender of the occurrence of
any “Reportable Event” or “Prohibited Transaction” (as such terms are defined in
ERISA), with respect to any such Employee Plans; and (vi) amend any Employee
Plan that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status.
 
 
46

--------------------------------------------------------------------------------

 
 
9.7           Financial Statements.  Borrower shall at all times maintain a
system of accounting capable of producing its individual and consolidated
financial statements in compliance with GAAP (provided that monthly financial
statements shall not be required to have footnote disclosure, are subject to
normal year-end adjustments and need not be consolidated), and shall furnish to
Lender or its authorized representatives such information regarding the business
affairs, operations and financial condition of the Credit Parties as Lender may
from time to time request or require, including, but not limited to:
 
(a)            If the Revolving Loan Maturity Date is extended beyond the
original term, as soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender;
 
(b)           as soon as available, and in any event, within sixty (60) days
after the close of each fiscal quarter, a copy of the quarterly financial
statements of Borrower, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and certified as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated subsidies as of the dates and for the periods presented by the
President or Chief Financial Officer of Borrower on behalf of the Borrower;
 
(c)           as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
Borrower regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated subsidiaries as of the dates and for the periods presented by
the President or Chief Financial Officer of Borrower on behalf of Borrower;
 
(d)           within five (5) days of receipt by any Credit Party, a copy of any
and all bank statements of such Credit Party for the month then ended;
 
(e)           as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of a variance report which
shall compare the intended use of the loan proceeds submitted at Closing
pursuant to Section 3.3(e) with the actual use of the loan proceeds set forth on
the report delivered to the Lender as of the date hereof, including explanations
for variances over or under ten percent (10%), in reasonable detail, prepared
and certified as accurate in all material respects by the President or Chief
Financial Officer of Borrower; and
 
(f)            as soon as available each month, an updated business plan for the
2013-2016 time period and a performance metrics report including, but not
limited to, (1) updated financial information, (2) evidence that new contracts
are being executed, (3) copies of signed contracts and (4) copies of new
invoices, each certified by the Chief Executive Officer of the Borrower and each
to the satisfaction of the Lender in its sole discretion.
 
 
47

--------------------------------------------------------------------------------

 
 
No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to Lender unless such change is required by
GAAP. The Borrower represents and warrants to Lender that the financial
statements delivered to Lender at or prior to the execution and delivery of this
Agreement and to be delivered at all times thereafter will fairly present in all
material respects the financial condition and results of operations of the
Borrower and its consolidated subsidiaries as of the dates and for the periods
presented.. Lender shall have the right at all times (and on reasonable notice
so long as there then does not exist any Event of Default) during business hours
to inspect the books and records of Borrower and make extracts
therefrom.  Borrower shall at all times comply with all reporting requirements
of the SEC to the extent applicable.
 
The Borrower agrees to advise Lender immediately, in writing, of the occurrence
of any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.
 
In addition to any remedies which may be available hereunder, upon each
occurrence of Borrower’s failure to timely comply with the reporting
requirements contained in this Section, to the extent that the Facility Fee
Shares have not yet been redeemed or sold by the Lender (including any
additional Facility Fee Shares to be delivered hereunder) for an amount equal to
the Share Value, Borrower agrees to redeem in cash a portion of the Facility Fee
Shares equal to eight and thirty-three one hundredths of one percent (8.33%) of
the Share Value remaining unpaid to Lender.
 
9.8           Supplemental Financial Statements. Borrower shall promptly upon
receipt thereof, provide to Lender copies of interim and supplemental reports if
any, submitted to Borrower by independent accountants in connection with any
interim audit or review of the books of Borrower.
 
9.9           Aged Accounts/Payables Schedules.  The Credit Parties shall within
twenty (20) days after the end of each calendar month, deliver to Lender an aged
schedule of the Accounts of the Credit Parties, listing the name and amount due
from each Customer and showing the aggregate amounts due from: (i) 0-30 days;
(ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days,
and certified as accurate by an officer of the Credit Parties. The Credit
Parties shall within twenty (20) days after the end of each calendar month,
deliver to Lender an aged schedule of the accounts payable of the Credit
Parties, listing the name and amount due to each creditor and showing the
aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90 days;  (y)
91-120 days; and (z) more than 120 days, and certified as accurate by an officer
of the Credit Parties on behalf of the Credit Parties.
 
9.10         Field Audits. The Credit Parties shall allow Lender, at Borrower’s
sole expense (no more than four (4) times a year at One Thousand and No/100
United States Dollars (US$1,000.00) per visit or audit, so long as no Event of
Default has occurred and is continuing), to conduct a field examination of the
assets and records of the Borrower and its Subsidiaries. The foregoing
notwithstanding, (i) from and after the occurrence and during the continuation
of an Event of Default or any event which with notice, lapse of time or both
would become an Event of Default, or (ii) in the event that the Borrower’s cash
flow indicates more than a fifteen percent (15%) reduction from the previous
month pursuant to the monthly financial statements, Lender may conduct field
examinations in its sole discretion and the reasonable costs associated
therewith shall be at the sole expense of Borrower.
 
 
48

--------------------------------------------------------------------------------

 


9.11         Security Interest Confirmation Fee.  Provided that any amounts
remain outstanding under the Agreement or the Revolving Note, on the Closing
Date and April 1 of each calendar year while such amounts remain outstanding,
Borrower shall pay Lender a fee of One Thousand Two Hundred Fifty and No/100
United States Dollars (US$1,250.00) per year for Lender to conduct annual
confirmations of its respective security interests in the Collateral.
 
9.12         Negative EBIDTA Notice and Other Reports. Borrower shall provide
prompt written notice to Lender if the Borrower fails to comply with Sections
10.1 and 10.2 herein.  In addition, Borrower shall within such period of time as
Lender may reasonably specify, deliver to Lender such other schedules and
reports as Lender may reasonably require.
 
9.13         Collateral Records. The Credit Parties shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate Lender’s Lien in the Collateral including, without
limitation, placing a legend, in form and content reasonably acceptable to
Lender, on all Chattel Paper created by each Credit Parties indicating that
Lender has a Lien in such Chattel Paper.
 
9.14         Notice of Proceedings. The Credit Parties shall, promptly, but not
more than five (5) days after knowledge thereof shall have come to the attention
of any officer or director of the Credit Parties, give written notice to Lender
of all threatened or pending actions, suits, and proceedings before any court or
governmental department, commission, board or other administrative agency which
may reasonably result in a Material Adverse Effect.
 
9.15         Notice of Default.  The Credit Parties shall, promptly, but not
more than five (5) days after the Credit Parties have knowledge thereof, give
notice to Lender in writing of the occurrence of an Event of Default or of any
event which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default hereunder.
 
9.16         Environmental Matters.  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of the Credit Parties or Affiliate, the Credit
Parties shall cause the prompt containment and/or removal of such Hazardous
Substances and the remediation and/or operation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets.  Without limiting the generality of
the foregoing, Credit Parties shall comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Credit Parties of activities in response to the release or threatened release of
a Hazardous Substance.  To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Credit Parties shall dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.
 
 
49

--------------------------------------------------------------------------------

 
 
9.17         Subsidiaries.  Any Subsidiary which is formed or acquired or
otherwise becomes a Subsidiary of the Credit Parties following the date hereof,
within ten (10) Business Days of such event, shall become an additional Credit
Party hereto, and the Credit Parties shall take any and all actions necessary or
advisable to cause said Subsidiary to execute a counterpart to this Agreement
and any and all other documents which the Lender shall require, including, but
not limited to, causing such party to execute those documents contained in
Section 3.4 hereof.
 
9.18         Reporting Status; Listing. Borrower shall: (i) file in a timely
manner all reports required to be filed under Principal Trading Market; (ii) if
required by the rules and regulations of the Principal Trading Market, promptly
secure the listing of the Facility Fee Shares and any other shares of the
Borrower's Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the
Borrower shall comply in all respects with the Borrower's reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market and
Governmental Authorities, as applicable. The Borrower shall promptly provide to
Lender copies of any notices it receives from the SEC or any Principal Trading
Market, to the extent any such notices could be reasonably expected to result in
a Material Adverse Effect.
 
9.19         Rule 144.  With a view to making available to Lender the benefits
of Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Lender to sell the Facility
Fee Shares or other shares of Common Stock issuable to Lender under any Loan
Documents to the public without registration, the Borrower represents and
warrants that: (i) Borrower is not an issuer defined as a “Shell Company” (as
hereinafter defined); and (ii) if Borrower has, at any time, been an issuer
defined as a “Shell Company,” Borrower has not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date.  For the purposes
hereof, the term “Shell Company” shall mean an issuer that meets the description
defined under Rule 144.  In addition, so long as Lender owns, legally or
beneficially, any securities of Borrower, Borrower shall, at its sole expense:
 
(a)           Make, keep and ensure that adequate current public information
with respect to Borrower, as required in accordance with Rule 144, is publicly
available;
 
(b)           furnish to the Lender, promptly upon reasonable request: (A) a
written statement by Borrower that it has complied with the reporting
requirements of Rule 144; and (b) such other information as may be reasonably
requested by Lender to permit the Lender to sell any of the Facility Fee Shares
or other shares of Common Stock acquired hereunder or under the Revolving Note
pursuant to Rule 144 without limitation or restriction; and
 
 
50

--------------------------------------------------------------------------------

 
 
(c)           promptly at the request of Lender, give Borrower’s transfer agent
(the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt (i) from Lender of a certificate (a “Rule 144 Certificate”)
certifying that (A) Lender’s holding period (as determined in accordance with
the provisions of Rule 144) for any portion of the Facility Fee Shares or shares
of Common Stock issuable upon conversion of the Revolving Note which Lender
proposes to sell (or any portion of such shares which Lender is not presently
selling, but for which Lender desires to remove any restrictive legends
applicable thereto) (the “Securities  Being Sold”) is not less than the required
holding period pursuant to Rule 144 and (B) Lender is not an “affiliate” of
Borrower within the meaning of Rule 144, (ii) certificate representing any
outstanding shares of Common Stock, and (iii) of the "Rule 144 Opinion" (as
hereinafter defined) from Borrower or its counsel (or from Lender and its
counsel as permitted below), the Transfer Agent is to effect the transfer (or
issuance of a new certificate without restrictive legends, if applicable) of the
Securities Being Sold and issue to Lender or transferee(s) thereof one or more
stock certificates representing the transferred (or re-issued) Securities Being
Sold without any restrictive legend and without recording any restrictions on
the transferability of such shares on the Transfer Agent's books and records. 
In this regard, upon Lender’s request following Borrower’s receipt of a copy of
the Rule 144 Certificate, Borrower shall have an affirmative obligation to cause
its counsel to promptly issue to the Transfer Agent a legal opinion providing
that, based on the Rule 144 Certificate, the Securities Being Sold may be sold
pursuant to the provisions of Rule 144, even in the absence of an effective
registration statement, or re-issued without any restrictive legends pursuant to
the provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the Transfer Agent requires any
additional documentation in connection with such proposed transfer (or
re-issuance) by Lender of any Securities Being Sold, Borrower shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, all at Borrower’s
expense.  Any and all fees, charges or expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in connection with such issuance
of any such shares, or the removal of any restrictive legends thereon, or the
transfer of any such shares to any assignee of Lender, shall be paid by
Borrower, and if not paid by Borrower, the Lender may, but shall not be required
to, pay any such fees, charges or expenses, and the amount thereof, together
with interest thereon at the highest non-usurious rate permitted by law, from
the date of outlay, until paid in full, shall be due and payable by Borrower to
Lender immediately upon demand therefor, and all such amounts advanced by the
Lender shall be additional Obligations due under this Agreement and the
Revolving Note and secured under the Loan Documents.


10.           FINANCIAL COVENANTS. The following covenants shall terminate on
the Covenant Release Date.


10.1           Positive EBITDA.  Commencing with the second fiscal quarter of
2014, Borrower shall at all times cause a positive EBITDA to be maintained.
 
10.2           Revenue Covenant.  For each calendar quarter while this Agreement
remains in effect, Borrower shall have sales revenues that are not less than
seventy-five percent (75%) of the sales revenues shown on the most recent of the
Financial Statements.
 
 
51

--------------------------------------------------------------------------------

 
 
10.3           Loan to Value Ratio.  At all times, the ratio of the Revolving
Loan Commitment to the value of the Collateral, such value to be based on the
financial information and documentation delivered by the Borrower to the Lender
from time to time and to be determined by the Lender in its sole discretion,
shall be no more than 1.00 to 2.00.
 
11.           EVENTS OF DEFAULT.
 
Borrower shall be in default under this Agreement upon the occurrence of any of
the following events (each an “Event of Default”):
 
11.1         Nonpayment of Obligations. Any regularly scheduled payment of
principal or interest on the Revolving Note is not paid within five (5) days
after such amount is due and payable.
 
11.2         Misrepresentation.  Any material written warranty, representation,
certificate or statement of any Credit Party in this Agreement, the Loan
Documents or any other agreement with Lender shall be false or misleading in any
material respect when made.
 
11.3         Nonperformance.  Any failure by a Credit Party to perform or
default in the performance of, in any material respect, any covenant or
agreement contained in this Agreement (not otherwise addressed in this Article
11) , except, in the case of a breach of a covenant or agreement that is
curable, only if such breach remains uncured for a period of ten (10) days.
 
11.4         Default under Loan Documents.  Any failure by a Credit Party to
perform or default in the performance, in all material respects, by a Credit
Party that continues after applicable grace and cure periods under any covenant
or agreement contained in any of the other Loan Documents or any other agreement
with Lender, all of which covenants, conditions and agreements are hereby
incorporated in this Agreement by express reference.
 
11.5         Default under Other Obligations.  Any default by Borrower in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including, but not
limited to, any capital or operating lease or any agreement in connection with
the deferred purchase price of property), resulting in the holder of such
obligation (or the other party to such other agreement) causing such obligation
to become due prior to its stated maturity or to otherwise modify or adversely
affect such obligation or agreement in a manner that could have a Material
Adverse Effect on Borrower.
 
11.6         Assignment for Creditors.  Any Credit Party makes an assignment for
the benefit of creditors; or if a trustee of any substantial part of the assets
of such Credit Party is applied for or appointed, and in the case of such
trustee being appointed in a proceeding brought against such Credit Party, such
Credit Party, by any action or failure to act indicates its approval of, consent
to, or acquiescence in such appointment and such appointment is not vacated,
stayed on appeal or otherwise shall not have ceased to continue in effect within
sixty (60) days after the date of such appointment.
 
 
52

--------------------------------------------------------------------------------

 
 
11.7         Bankruptcy.  Any proceeding involving a Credit Party, is commenced
by or against a Credit Party under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, and in the case of any such
proceeding being instituted against a Credit Party: (i) the Credit Party, by any
action or failure to act, indicates its approval of, consent to or acquiescence
therein; or (ii) an order shall be entered approving the petition in such
proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within sixty (60) days after the entry
thereof.
 
11.8         Judgments.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against the property of
a Credit Party for an amount in excess of Fifty Thousand and No/100 United
States Dollars (US$50,000.00) and which is not fully covered by insurance and
such judgment or other process that would have a Material Adverse Effect on the
ability of the Credit Party to perform under this Agreement or under Loan
Documents, unless such judgment or other process shall have been, within sixty
(60) days from the entry thereof: (i) bonded over to the satisfaction of Lender
and appealed; (ii) vacated; or (iii) discharged.


11.9         Material Adverse Effect.  A Material Adverse Effect shall occur.
 
11.10       Change in Control.  Except as permitted under this Agreement, any
Change in Control shall occur; provided, however, a Change in Control shall not
constitute an Event of Default if: (i) it arises out of an event or circumstance
beyond the reasonable control of Borrower (for example, but not by way of
limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, Borrower provides
Lender with information concerning the identity and qualifications of the
individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.
 
11.11       Collateral Impairment.  The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence.  The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Credit Parties to do any act reasonably necessary to preserve and
maintain the value and collectability of the Collateral.
 
 
53

--------------------------------------------------------------------------------

 
 
11.12       Adverse Change in Financial Condition. The determination in good
faith by the Lender that a material adverse change has occurred in the financial
condition or operations of any Credit Party, or the Collateral, which change
could have a Material Adverse Effect on the prospect for the Borrower to fully
and punctually realize the full benefits conferred on Lender by this Agreement,
or the prospect of repayment of all Obligations.
 
11.13       Adverse Change in Value of Collateral. The determination in good
faith by the Lender that the security for the Obligations is or has become
inadequate.
 
11.14       Prospect of Payment or Performance. The determination in good faith
by Lender that the prospect for payment or performance of any of the Obligations
is impaired for any reason.
 
12.           REMEDIES.
 
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
11.6, “Assignment for Creditors”, or Section 11.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender.  The Credit Parties hereby waive any
and all presentment, demand, notice of dishonor, protest, and all other notices
and demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consent to, and waive notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.
 
No Event of Default shall be waived by Lender, except and unless such waiver is
in writing and signed by Lender.  No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity.  Each
Credit Party agrees that in the event that a Credit Party fails to perform,
observe or discharge any of its Obligations or liabilities under this Agreement,
the Revolving Note, and other Loan Documents, or any other agreements with
Lender, no remedy of law will provide adequate relief to Lender, and further
agrees that Lender shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.


 
54

--------------------------------------------------------------------------------

 
 
13.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF LENDER:
 
Lender represents and warrants to Credit Parties that:
 
13.1         Organization; Authority. Lender is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Loan Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.


13.2         No Public Sale or Distribution. Lender is and will acquire each
Revolving Note and any shares of Borrower’s capital stock issued or issuable
under the Loan Documents (“Borrower Securities”) for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act.  Lender does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Borrower Securities.


13.3         Lender Status. At the time Lender was offered the Borrower
Securities, it met, and as of the date hereof it meets, the definition of
“accredited investor” as defined in Rule 501 promulgated under the Securities
Act. Lender is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.


13.4         Reliance on Exemptions. Lender understands that the Borrower
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that Borrower is relying in part upon the truth and accuracy of, and
Lender’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Lender set forth herein in order to
determine the availability of such exemptions and the eligibility of Lender to
acquire the Borrower Securities.


13.5          Information. Lender and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of Borrower
and materials relating to the offer and sale of the Borrower Securities which
have been requested by Lender.  Lender and its advisors, if any, have been
afforded the opportunity to ask questions of Borrower.  Neither such inquiries
nor any other due diligence investigations conducted by Lender or its advisors,
if any, or its representatives shall modify, amend or affect Lender’s right to
rely on Borrower’s representations and warranties contained herein or any
representations and warranties contained in any other Loan Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby. Lender
understands that its investment in the Borrower Securities involves a high
degree of risk. Lender has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Borrower Securities.


13.6         No Governmental Review.  Lender understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Borrower Securities
or the fairness or suitability of the investment in the Borrower Securities nor
have such authorities passed upon or endorsed the merits of the offering of the
Borrower Securities.


 
55

--------------------------------------------------------------------------------

 
 
13.6         Transfer or Resale. Lender understands that the Borrower Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Lender shall have delivered
to Borrower (or Borrower’s counsel has delivered to Borrower) an opinion of
counsel to Lender, in a form reasonably acceptable to Borrower, to the effect
that such Borrower Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
Lender provides Borrower with reasonable assurance that such Borrower Securities
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act; (ii) any sale of the Borrower Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Borrower Securities under
circumstances in which the seller (or the Person (as defined below) through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC promulgated thereunder;
and (iii) neither Borrower nor any other Person is under any obligation to
register the Borrower Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.


13.8         Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and constitutes the
legal, valid and binding obligations of Lender enforceable against Lender in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


13.9         No Conflicts.  The execution, delivery and performance by Lender of
this Agreement and the other Loan Documents to which Lender is a party and the
consummation by Lender of the transactions contemplated hereby and thereby will
not (i) result in a violation of the organizational documents of Lender or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Lender is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment  or decree (including
federal and state securities laws) applicable to Lender.


13.10       Residency. Lender is a resident of that jurisdiction specified in
the preamble to this Agreement.


13.11       Certain Trading Activities.  Lender does not as of the date hereof,
and will not immediately following the Closing, beneficially own 10% or more of
Borrower’s issued and outstanding shares of Common Stock (calculated as
determined under Section 13D of the Securities Exchange Act of 1934).


 
56

--------------------------------------------------------------------------------

 
 
13.12       General Solicitation. Lender is not purchasing the Borrower
Securities as a result of any advertisement, article, notice or other
communication regarding the Borrower Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar.


13.13       Legends. Lender understands that the certificates or other
instruments representing the Borrower Securities have been and will be issued
pursuant to an exemption from registration or qualification under the Securities
Act and applicable state securities laws and, during any time that the resale of
the Borrower Securities consisting of Borrower capital stock are not registered
under the Securities Act or are not eligible for sale pursuant to Rule 144, the
stock certificates representing such Borrower Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):


THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
14.           MISCELLANEOUS.
 
14.1 Obligations Absolute.  None of the following shall affect the Obligations
of the Credit Parties to Lender under this Agreement or Lender’s rights with
respect to the Collateral:
 
(a)           acceptance or retention by Lender of other property or any
interest in property as security for the Obligations;
 
(b)           release by Lender of all or any part of the Collateral or of any
party liable with respect to the Obligations (other than Borrower);
 
(c)           release, extension, renewal, modification or substitution by
Lender of the Revolving Note, or any note evidencing any of the Obligations; or
 
(d)           failure of Lender to resort to any other security or to pursue the
Credit Parties or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.
 
14.2         Entire Agreement.  This Agreement and the other Loan Documents: (i)
are valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender.  No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents.  This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.
 
 
57

--------------------------------------------------------------------------------

 
 
14.3         Amendments; Waivers.  No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Credit Parties therefrom, shall in any event
be effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.


14.4         WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES
MAY HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE CREDIT PARTIES WAIVE ANY IMPLIED
COVENANT OF GOOD FAITH AND RATIFY AND CONFIRM WHATEVER LENDER MAY DO PURSUANT TO
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS
AGREEMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.
 
14.5         WAIVER OF JURY TRIAL. LENDER AND EACH OF THE CREDIT PARTIES, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING NOTES, ANY LOAN DOCUMENT OR ANY
OF THE OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH LENDER AND THE CREDIT PARTIES ARE ADVERSE
PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.
 
14.6         MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO,
OR IN CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE
SUBJECT OF OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY,
FLORIDA.  THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE
AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
 
 
58

--------------------------------------------------------------------------------

 
 
14.7         Assignability. Subject to compliance with Section 13, Lender may at
any time following written notice to Borrower assign Lender’s rights in this
Agreement, the Revolving Note, any Loan Document, the Obligations, or any part
thereof and transfer Lender’s rights in any or all of the Collateral, and Lender
thereafter shall be relieved from all liability with respect to such
Collateral.  In addition, subject to compliance with Section 13 hereof, Lender
may at any time sell one or more participations in the Loans following delivery
of notice to Borrower. The Credit Parties may not sell or assign this Agreement,
any Loan Document or any other agreement with Lender, or any portion thereof,
either voluntarily or by operation of law, nor delegate any of its duties of
obligations hereunder or thereunder, without the prior written consent of
Lender, which consent may be withheld in Lender’s sole and absolute
discretion.  This Agreement shall be binding upon Lender and the Credit Parties
and their respective legal representatives, successors and permitted
assigns.  All references herein to Borrower, Guarantors or Credit Party shall be
deemed to include any successors, whether immediate or remote.  In the case of a
joint venture or partnership, the term “Borrower”, “Guarantors” or “Credit
Party” shall be deemed to include all joint venturers or partners thereof, who
shall be jointly and severally liable hereunder.
 
14.8         Confidentiality. Each of the parties hereto shall keep confidential
any information obtained from the other party (except information publicly
available or in such party’s domain prior to disclosure of such information from
the other party hereto, and except as required by applicable laws and requests
of the SEC or FINRA) and shall promptly return to the other party all schedules,
documents, instruments, work papers and other written information without
retaining copies thereof, previously furnished by it as a result of this
Agreement or in connection herewith.
 
14.9         Publicity.  Lender shall have the right to approve, before
issuance, any press release or any other public statement with respect to the
transactions contemplated hereby; provided, however, that Borrower shall be
entitled, without the prior approval of Lender, to issue any press release or
other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations.  Notwithstanding the
foregoing, Borrower shall use their best efforts to consult Lender in connection
with any such press release or other public disclosure prior to its release that
is not a filing made by Borrower with the SEC that relates to the Loans.
 
14.10       Binding Effect.  This Agreement shall become effective upon
execution by Borrower, the Guarantors and Lender.
 
14.11       Governing Law.  Except in the case of the Mandatory Forum Selection
clause set forth in Section 14.6 hereof, this Agreement, the Loan Documents and
the Note shall be shall be construed and interpreted in accordance with the laws
of the State of Nevada without regard to the principles of conflicts of laws.
 
14.12       Enforceability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
 
59

--------------------------------------------------------------------------------

 
 
14.13       Survival of Borrower's Representations.  All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be relied upon by Lender and shall
survive the making and execution of this Agreement and the Loan Documents and
the issuance of the Revolving Note and the Facility Fee Shares. Lender, in
extending financial accommodations to Borrower, is expressly acting and relying
on the aforesaid representations and warranties.
 
14.14       Extensions of Lender's Commitment and the Revolving Note.  This
Agreement shall secure and govern the terms of any extensions or renewals of
Lender's commitment hereunder and the Revolving Note pursuant to the execution
of any modification, extension or renewal note executed by Borrower and accepted
by Lender in its sole and absolute discretion in substitution for the Revolving
Note.
 
14.15       Time of Essence.  Time is of the essence in making payments of all
amounts due Lender under this Agreement and in the performance and observance by
the Credit Parties of each covenant, agreement, provision and term of this
Agreement.
 
14.16       Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.
 
14.17       Electronic Signatures. Lender is hereby authorized to rely upon and
accept as an original any Loan Documents or other communication which is sent to
Lender by facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which Lender in good faith believes has been signed by the
Chief Executive Officer or the Chief Financial Officer of Borrower and has been
delivered to Lender by the same, whether or not that is in fact the
case.  Notwithstanding the foregoing, Lender shall not be obligated to accept
any such Communication as an original and may in any instance require that an
original document be submitted to Lender in lieu of, or in addition to, any such
Communication.
 
14.18       Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day.  Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other electronic or physical method of delivery, but shall be deemed to have
been delivered only when the sending party has confirmed (by reply e-mail or
some other form of written confirmation) that the notice has been received by
the other party.  The addresses and facsimile numbers for such communications
shall be as set forth below, unless such address or information is changed by a
notice conforming to the requirements hereof.  No notice to or demand on the
Credit Parties in any case shall entitle the Credit Parties to any other or
further notice or demand in similar or other circumstances:
 
 
60

--------------------------------------------------------------------------------

 


If to the Credit Parties:
 
 
 
With a copy to:
(which shall not constitute notice)
 
 
 
 
If to Lender:
6720 North Scottsdale Road, Suite 390 Scottsdale, AZ 85253
Attention: W. John Short
Facsimile: (480) 315-8275
 
Weintraub Tobin Chediak Coleman Grodin
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Attention: Chris Chediak, Esq.
Facsimile: (916) 446-1611
 
TCA Global Credit Master Fund, LP
1404 Rodman Street Hollywood, FL 33020 Attention: Robert Press
Facsimile: (786) 323-1651

 
With a copy to:
(which shall not constitute notice)
Lucosky Brookman LLP
101 Wood Avenue South, 5th Floor
Woodbridge, NJ 08830
Attention: Seth A. Brookman, Esq.
Facsimile: (732) 395-4401

 
14.19       Indemnification.  Each Credit Party agrees to defend, protect,
indemnify and hold harmless Lender and all of its officers, directors, employees
and agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Lender Indemnitee thereto), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities, Environmental Laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between any Credit Party and
Lender; provided, however, that the Credit Parties shall not have any
obligations hereunder to any Lender Indemnitee with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Lender
Indemnitee or the breach of any of the Loan Documents or applicable law by such
Lender Indemnitee.  To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, the Credit Parties shall satisfy such undertaking to the maximum
extent permitted by applicable law.  Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each Lender
Indemnitee on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate from the date incurred by each Lender Indemnitee
until paid by Borrower, be added to the Obligations of the Credit Parties and be
secured by the Collateral.  The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement.
 
 
61

--------------------------------------------------------------------------------

 
 
14.20       Release.  In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Credit Parties hereby agree to fully, finally and forever release and forever
discharge and covenant not to sue Lender, and/or and its parent companies,
subsidiaries, affiliates, divisions, and their respective attorneys, officers,
directors, agents, shareholders, members, employees, predecessors, successors,
assigns, personal representatives, partners, heirs and executors from any and
all debts, fees, attorneys’ fees, liens, costs, expenses, damages, sums of
money, accounts, bonds, bills, covenants, promises, judgments, charges, demands,
claims, causes of action, suits, liabilities, expenses, obligations or contracts
of any kind whatsoever, whether in law or in equity, whether asserted or
unasserted, whether known or unknown, fixed or contingent, under statute or
otherwise, from the beginning of time through the Closing Date, including,
without  limiting the generality of the foregoing, any and all claims relating
to or arising out of any financing transactions, credit facilities, debentures,
security agreements, and other agreements including, without limitation, each of
the Loan Documents, entered into by the Credit Parties with Lender and any and
all claims that the Credit Parties does not know or suspect to exist, whether
through ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect their decision to enter into this Agreement or
the related Loan Documents.
 
14.21       Interpretation.  If any provision in this Agreement requires
judicial or similar interpretation, the judicial or other such body interpreting
or construing such provision shall not apply the assumption that the terms
hereof shall be more strictly construed against one party because of the rule
that an instrument must be construed more strictly against the party which
itself or through its agents prepared the same.  The parties hereby agree that
all parties and their agents have participated in the preparation hereof
equally.
 
 
62

--------------------------------------------------------------------------------

 
 
14.22       Compliance with Federal Law.  The Credit Parties shall: (i) ensure
that no Person who owns a controlling interest in or otherwise controls a Credit
Party is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or any other similar lists from any government, foreign or national; (ii)
not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply, and cause each of such Credit Party’s
Subsidiaries to comply, with all applicable Lender Secrecy Act (“BSA”) laws and
regulations, as amended.  As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.
 
14.23       Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS. THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES. ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES INCOME TAX LAW.
 
[ signature page follows ]
 
 
63

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower and the Lender have executed this Credit
Agreement as of the date first above written.
 
BORROWER:
     
RICEBRAN TECHNOLOGIES
       
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
Chief Executive Officer
       
LENDER:
     
TCA GLOBAL CREDIT MASTER FUND, LP
     
By:
TCA Global Credit Fund GP, Ltd.
 
Its:
General Partner
       
By:
/s/
 
Name:
   
Title:
   

 
[signature page 1 to Credit Agreement]
 
 
64

--------------------------------------------------------------------------------

 
 
CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as a guarantor, hereby consents and agrees to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said senior secured revolving
credit facility agreement to the same extent as if the undersigned were a party
to said senior secured revolving credit facility agreement.


GUARANTOR:
     
NUTRACEA, LLC
     
By: /s/ W. John Short
 
Name: W. John Short
 
Title:   President
     
SRB-IP, LLC
     
By: /s/ W. John Short
 
Name: W. John Short
 
Title:   President
     
SRB-MERM, LLC
     
By: /s/ W. John Short
 
Name: W. John Short
 
Title:   President
     
SRB-LC, LLC
     
By: /s/ W. John Short
 
Name: W. John Short
 
Title:   President
 

 
 [signature page 2 to Credit Agreement]
 
 
65

--------------------------------------------------------------------------------

 
 
SRB-MT, LLC
 
By: /s/ W. John Short
Name: W. John Short
Title:   President
 
SRB-WS, LLC
 
By: /s/ W. John Short
Name: W. John Short
Title:   President
 
RICEX COMPANY
 
By: /s/ W. John Short
Name: W. John Short
Title:   President
 
RICE SCIENCE LLC
 
By: /s/ W. John Short
Name: W. John Short
Title:   President
 
RICE RX, LLC
 
By: /s/ W. John Short
Name: W. John Short
Title:   President

 
[signature page 3 to Credit Agreement]
 
 
66

--------------------------------------------------------------------------------

 
 
INDEX OF EXHIBITS
 

Exhibit A
Form of Guaranty
Exhibit B 
Form of Mortgage
Exhibit C
Form of Pledge Agreement
Exhibit D
Form of Revolving Note
Exhibit E-1
Form of Security Agreement (Borrower)
Exhibit E-2
Form of Security Agreement (Subsidiary/Guarantor)
Exhibit F
Form of Subordination Agreement
Exhibit G
Form of Validity Guaranty

 
 
67

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Guarantee


[Filed as Exhibit 10.3 to 8-K]


 
68

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Mortgage
 
 
69

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Form of Pledge Agreement


[Filed as Exhibit 10.6 to 8-K]
 
 
70

--------------------------------------------------------------------------------

 
 
Exhibit D
 
Form of Revolving Note


[Filed as Exhibit 10.2 to 8-K]
 
 
71

--------------------------------------------------------------------------------

 
 
Exhibit E-1
 
Form of Security Agreement (Borrower)


[Filed as Exhibit 10.4 to 8-K]
 
 
72

--------------------------------------------------------------------------------

 
 
Exhibit E-2
 
Form of Security Agreement (Subsidiary)


[Filed as Exhibit 10.5 to 8-K]


 
73

--------------------------------------------------------------------------------

 
 
Exhibit F
 
Form of Subordination Agreement
 
 
74

--------------------------------------------------------------------------------

 
 
RESTATED SUBORDINATION AGREEMENT
 
THIS RESTATED SUBORDINATION AGREEMENT (“Agreement”), dated as of May 24, 2013 is
made by and among Gregory J. Vislocky, Brian Rick Delamarter, Harold Guy
Delamarter, Baruch Halpern and Shoshana Halpern as trustees for The Shoshana
Shapiro Halpern Revocable Trust UA June 13, 2006, Weintraub Partners, a
California general partnership, W. John Short and Karen A. Wilson, Edward
McMillan as trustee for the The Revocable Trust of Edward L. McMillan Revocable
Trust U/D/T dated February 17, 1999, Zanesville Partners Fund, LLC, Alon Gibli,
Michael Geliebter, and Pensco Trust Co., FBO Baruch Halpern IRA (collectively
the “Subordinated Creditors”), TCA Global Credit Master Fund, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (“TCA”)
and Hillair Capital Investments, L.P., a a limited partnership organized and
existing under the laws of the Cayman Islands (“Hillair”) (with its
participants, successors and assigns, TCA and Hillair are sometimes referred to
herein as the “Preferred Lenders”, and together with the Subordinated Creditors,
the “Parties”). For all purposes herein, the “Borrower” means RiceBran
Technologies, a California corporation.


BACKGROUND
 
A.            Pursuant to that certain Securities Exchange Agreement, dated as
of July 31, 2012, between the Borrower and Hillair (“Exchange Agreement”), the
Borrower issued to Hillair an aggregate of $1,299,200 in principal amount of
Original Issue Discount Senior Secured Convertible Debentures Due January 1,
2014 (the “Exchange Debentures”) in exchange for $870,000 in principal amount of
the  Original Issue Discount Senior Secured Convertible Debentures Due July 1,
2013 held by Hillair (the “Prior Debentures”).
 
B.            Pursuant to that certain Securities Purchase Agreement, dated as
July 31, 2012, between the Borrower and Hillair, the Borrower issued to Hillair
an aggregate of $290,000 in principal amount of the Original Issue Discount
Senior Secured Convertible Debentures Due January 1, 2014 (the “New Debentures”
and, collectively with the Exchange Debentures, the “Debentures”);
 
C.            Borrower previously entered into that certain Note and Warrant
Purchase Agreement dated January 17, 2012, and as amended on July 31, 2012 (the
“Purchase Agreement”) with each of the Subordinated Creditors. In connection
with the transactions contemplated by the Purchase Agreement, the Borrower
issued to the Subordinated Creditors an aggregate of $6,187,602.94 in principal
amount of Subordinated Notes (as defined below);
 
D.            As a condition under the Purchase Agreement, the Subordinated
Creditors, Borrower and Hillair entered into Subordination Agreements
(collectively “Prior Subordination Agreements”) to subordinate the Subordinated
Creditors’ respective security interests granted under the Security Agreements
entered into by the Subordinated Creditors and the Borrower, dated of even date
with the Purchase Agreements, (the “Security Agreements”) to the Preferred
Lenders Debt (as defined herein); and
 
 
 
 

--------------------------------------------------------------------------------

 
 
E.            TCA, Borrower, NutraCea, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, SRB-IP, LLC,
limited liability company organized and existing under the laws of the State of
Delaware, SRB-MERM, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, SRB-LC, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, SRB-MT,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, SRB-WS, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, RiceX Company, a corporation
incorporated under the laws of the State of Delaware, RiceX Nutrients, Inc., a
corporation incorporated under the laws of the State of Montana, Rice Science,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, and Rice RX, LLC, a limited liability company organized and
existing under the laws of the State of Delaware have entered into a Senior
Secured Revolving Credit Facility Agreement dated as of this same date (“TCA
Credit Agreement”). In connection therewith, Borrower has executed and delivered
to TCA a Revolving Convertible Promissory Note dated this same date (“TCA
Note”).
 
G.             In connection with the foregoing, TCA and Hillair wish to set
forth, and coordinate, their rights pursuant to this Agreement.
 
F.             In consideration of the capital provided or to be provided by TCA
pursuant to the TCA Credit Agreement and the TCA Note, the agreement of Hillair
hereunder and other financial accommodations that have been made and may
hereafter be made by the Preferred Lenders for the benefit of the Borrower, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Subordinated Creditors hereby agree to the terms
hereof.
 
AGREEMENT
 
1.             Definitions.  As used herein, the following terms have the
meanings set forth below:
 
“Borrower Default” means any Event of Default as defined in the TCA Credit
Agreement and the Debentures.
 
 “Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Preferred Lenders Debt”, used herein in its most comprehensive sense, means
the TCA Credit Agreement, the TCA Notes, the Debentures and any and all
advances, debts, obligations and liabilities of the Borrower to either or both
of the Preferred Lenders, heretofore, now or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including under any swap, derivative, foreign exchange, hedge,
deposit, treasury management or other similar transaction or arrangement at any
time entered into by the Borrower with either or both of the Preferred Lenders,
and whether the Borrower may be liable individually or jointly with others, or
whether recovery upon such amounts may be or hereafter become unenforceable.
 
 “Subordinated Indebtedness” means all obligations arising under the
Subordinated Notes and each and every other debt, liability and obligation of
every type and description which the Borrower or any of its subsidiaries may now
or at any time hereafter owe to one or more of the Subordinated Creditors,
whether such debt, liability or obligation now exists or is hereafter created or
incurred, and whether it is or may be direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated, or
joint, several or joint and several.
 
“Subordinated Notes” means Borrower’s Secured Convertible Promissory Notes,
dated July 31, 2012, payable to the order of the Subordinated Creditors in the
original aggregate principal amount of Six Million One Hundred Eighty Seven
Thousand Six Hundred Two Dollars and Ninety Four Cents ($6,187,602.94), together
with all renewals, extensions and modifications thereof and any note or notes
issued in substitution therefor.
 
2.              Intercreditor Terms.
 
2.1.           Equal Priority.  The Preferred Lenders agree that the security
interests granted by Borrower and its subsidiaries to each Preferred Lender
shall be of equal priority, as between TCA and Hillair.  TCA and Hillair further
acknowledge that, because of the nature of the filing of the applicable
Mortgages, Deeds of Trust, UCC-1 Financing Statements, and other instruments
filed to perfect the Preferred Lenders Debt, the security interests of TCA and
Hillair necessarily will be perfected at different times.  Each of the Preferred
Lenders agrees that, regardless of the time of perfection of each of their
security interests, the Preferred Lenders shall have equal priority as if such
security interests were perfected simultaneously.
 
2.2.           Coordinated Efforts.
 
(a)           The Preferred Lenders each agree to use commercially reasonable
efforts to coordinate efforts, cooperate and act in a manner likely to obtain
maximum liquidation value and return to each of the Preferred Lenders in the
event of any Borrower Default, including in the exercise of any foreclosure,
liquidation, enforcement or other rights and remedies as a Preferred Lender
(whether in an action initiated by any Preferred Lender after any Preferred
Lender Standstill Period or otherwise), and in and the exercise and enforcement
of the Preferred Lenders rights under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event of a Borrower Default or a breach by any Subordinated
Creditor of its obligations hereunder, the Preferred Lenders each agree not to
commence any action or proceeding against the Borrower to recover all or any
part of the Preferred Lender Debt, or join with any creditor (unless the
Preferred Lenders shall both so join) in bringing any proceeding against the
Borrower under any bankruptcy, reorganization, readjustment of debt, arrangement
of debt receivership, liquidation or insolvency law or statute of the federal or
any state government, or take possession of, sell, or dispose of any item that
comprises “Collateral” pursuant to the terms of any of the Security Agreements
entered into with respect to the Preferred Lender Debt (“Collateral”), or
exercise or enforce any right or remedy available to a Preferred Lender with
respect to any such Collateral.  Notwithstanding anything to the contrary set
forth in this Section 2.2, upon five (5) business days’ prior written notice to
the other Preferred Lender after expiration of the Preferred Lender Standstill
Period (as defined below), either Preferred Lender may exercise any rights or
remedies they may have against Borrower whether by judicial or non-judicial
foreclosure or otherwise; provided, that the non-initiating Preferred Lender
shall have the right, but not the obligation, to join any such action as a
co-plaintiff (or other co-moving party, however denominated), at its own
expense. “Preferred Lender Standstill Period” means the period beginning on the
occurrence of an event of default under any of the agreements between the
Preferred Lenders and Borrower and ending on the date that is thirty (30) days
following the date after either Preferred Lender shall have given notice to the
other Preferred Lender and to Borrower that such event of default shall have
occurred and be continuing and of the intent of any of said Preferred Lender to
exercise its  rights and remedies.  In addition, it is expressly acknowledged
and agreed by and amongst the parties hereto that an event of default under any
one of the agreements between the Preferred Lenders and Borrower shall
constitute and event of default under all agreements between the Preferred
Lenders and the Borrower.
 
2.3.           Non-transfer.  Neither TCA nor Hillair will transfer, delegate,
or assign its rights, duties or obligations hereunder to any person, other than
a wholly owned subsidiary, without said transferee and/or assignee first
agreeing to be bound by the terms and conditions herein contained and executing
a counterpart hereto.
 
2.4.           Expenses.  The Preferred Lenders agree that should any action
need to be taken with respect to the enforcement of any rights hereunder,
including, but not limited to, declaring a default, instituting foreclosure
procedures, and attorney’s fees associated therewith, the Preferred Lenders will
each pay such fees and costs in proportion to their outstanding share of the
Preferred Lender Debt and, unless otherwise agreed between the Preferred
Lenders, any recovery shall be shares between the Preferred Lenders in
proportion to the outstanding share of the Preferred Lender Debt.
 
3.             Subordination.  The payment of all of the Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to the payment in full of the Preferred Lenders Debt; and
regardless of any priority otherwise available to the Subordinated Creditors by
law or by agreement, and any Lien claimed therein by the Subordinated Creditors
shall be and remain fully subordinate for all purposes to the rights of the
Preferred Lenders for all purposes whatsoever. The Subordinated Indebtedness
shall continue to be subordinated to the Preferred Lenders Debt even if the
Preferred Lenders Debt or any portion thereof is deemed subordinated, avoided or
disallowed under the United States Bankruptcy Code or other applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Principal and Interest Payments.
 
4.1.           Principal Payments. Except as set forth in Section 6, until all
of the Preferred Lenders Debt has been paid in full, no Subordinated Creditor
shall, without the prior written consent of each of the Preferred Lenders,
demand, receive or accept any principal payment from the Borrower in respect of
the Subordinated Indebtedness, or exercise any right of or permit any setoff in
respect of the Subordinated Indebtedness.
 
4.2.           Interest Payments.  A Subordinated Creditor may demand, receive
and accept regularly scheduled payments of interest in respect of the
Subordinated Indebtedness; provided, that without the prior written consent of
each of the Preferred Lenders, the Subordinated Creditor shall not demand,
receive or accept any interest payment from the Borrower in respect of the
Subordinated Indebtedness so long as any Borrower Default exists or if a
Borrower Default will occur as a result of or immediately following such
interest payment.
 
5.             Receipt of Prohibited Payments.  The Subordinated Creditors each
agree that if the Subordinated Creditor receives any payment on the Subordinated
Indebtedness that the Subordinated Creditor is not entitled to receive under the
provisions of this Agreement, the Subordinated Creditor will hold the amount so
received in trust for the Preferred Lenders and will forthwith turn over such
payment to the Preferred Lenders in the form received (except for the
endorsement of the Subordinated Creditor where necessary) for application to
then-existing Preferred Lenders Debt (whether or not due), in such manner of
application as the Preferred Lenders may deem appropriate.  Such funds or other
property shall be deposited in an escrow account established by the Preferred
Lenders, to be distributed in proportion to their outstanding share of the
Preferred Lender Debt.  If a Subordinated Creditor exercises any right of setoff
that the Subordinated Creditor is not permitted to exercise under the provisions
of this Agreement, the Subordinated Creditor will promptly pay over to the
Preferred Lenders, in immediately available funds, an amount equal to the amount
of the claims or obligations offset.  If a Subordinated Creditor fails to make
any endorsement required under this Agreement, the Preferred Lenders, or any
officer or employee or agent on behalf of the Preferred Lenders, is hereby
irrevocably appointed as the attorney-in-fact (which appointment is coupled with
an interest) for such Subordinated Creditor to make such endorsement in the
Subordinated Creditor’s name.
 
6.             Action on Subordinated Indebtedness.  The Subordinated Creditors
each agree not to commence any action or proceeding against the Borrower to
recover all or any part of the Subordinated Indebtedness, or join with any
creditor (unless the Preferred Lenders shall both so join) in bringing any
proceeding against the Borrower under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt receivership, liquidation or
insolvency law or statute of the federal or any state government, or take
possession of, sell, or dispose of any item that comprises “Collateral” pursuant
to the terms of any of the Security Agreements entered pursuant to the TCA
Credit Agreement or the Exchange Agreement (“Collateral”), or exercise or
enforce any right or remedy available to a Subordinated Creditor with respect to
any such Collateral, unless and until all Preferred Lenders Debt has been paid
in full. Notwithstanding anything to the contrary set forth in this Section 6,
if all of Borrower’s obligations to the Preferred Lenders are not fully paid and
satisfied, and neither of the Preferred Lenders has initiated a foreclosure or
other action against Borrower, upon five (5) business days’ prior written notice
to each of the Preferred Lenders after expiration of the Subordinated Creditor
Standstill Period (as defined below), the Subordinated Creditors may exercise
any rights or remedies they may have against Borrower whether by judicial or
non-judicial foreclosure or otherwise provided that the receipt of any payments
by the Subordinated Creditors shall be paid over to the Preferred Lenders, in
immediately available funds, until payment in full of the obligations to the
Preferred Lenders. “Subordinated Creditor Standstill Period” means the period
beginning on the occurrence of an event of default under any of the agreements
between the Subordinated Creditors and Borrower and ending on the date that is
six (6) months following the date after the Subordinated Creditors shall have
given notice to each of the Preferred Lenders and to Borrower that such event of
default shall have occurred and be continuing and of the intent of any of the
Subordinated Creditors to exercise their rights and remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
7.             Action Concerning Collateral.
 
7.1.           Remedies. Notwithstanding any Lien now held or hereafter acquired
by the Subordinated Creditors, the Preferred Lenders may take possession of,
sell, dispose of, and otherwise deal with all or any part of any collateral of
the Subordinated Creditors, and may enforce any right or remedy available to it
with respect to the Borrower or such collateral, all without notice to or
consent of any of the Subordinated Creditors except as specifically required by
applicable law.
 
7.2.           Deemed Consent and Release of Lien. In addition, and without
limiting the generality of Section 7.1, if (i) a Borrower Default has occurred
and is continuing, (ii) the Borrower or any of the Preferred Lenders intends to
sell or otherwise dispose of any Collateral of the Preferred Lenders to an
unrelated third party outside the ordinary course of business, (iii) Preferred
Lenders have each given written notice thereof to the Subordinated Creditors,
and (iv) the Subordinated Creditors have failed, within ten (10) days after
receipt of such notice, to purchase for cash the Preferred Lenders Debt for the
full amount thereof, the Subordinated Creditors shall be deemed to have
consented to such sale or disposition, to have released any Lien they may have
in such Collateral and to have authorized the Preferred Lenders or their agents
to file partial releases (and any related financing statements such as “in lieu”
financing statements under Part 7 of Article 9 of the Uniform Commercial Code)
with respect to such Collateral.
 
7.3.           No Assumed Duty. The Preferred Lenders shall have no duty to
preserve, protect, care for, insure, take possession of, collect, dispose of, or
otherwise realize upon any of the assets of Borrower, whether or not they
comprise Collateral for the Preferred Lenders, and in no event shall the
Preferred Lenders be deemed a Subordinated Creditor’s agent with respect to any
assets of Borrower.  All proceeds received by the Preferred Lenders with respect
to any of Borrower’s assets may be applied, first, to pay or reimburse the
Preferred Lenders for all costs and expenses (including reasonable attorneys’
fees) incurred by the Preferred Lenders (or either of them) in connection with
the collection of such proceeds, and, second, to any Preferred Lenders Debt in
any order that the Preferred Lenders may choose.
 
 
 

--------------------------------------------------------------------------------

 
 
8.             Bankruptcy and Insolvency.  In the event of any receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization
or arrangement with creditors, whether or not pursuant to bankruptcy law, the
sale of all or substantially all of the assets of the Borrower, dissolution,
liquidation or any other marshalling of the assets or liabilities of the
Borrower, the Subordinated Creditors will file all claims, proofs of claim or
other instruments of similar character necessary to enforce the obligations of
the Borrower in respect of the Subordinated Indebtedness and will hold in trust
for the Preferred Lenders and promptly pay over to the Preferred Lenders in the
form received (except for the endorsement of the Subordinated Creditors where
necessary) for application to the then-existing Preferred Lenders Debt, any and
all moneys, dividends or other assets received in any such proceedings on
account of the Subordinated Indebtedness, unless and until the Preferred Lenders
Debt has been paid in full. If a Subordinated Creditor shall fail to take any
such action, the Preferred Lenders, as attorney-in-fact for the Subordinated
Creditor, may take such action on the Subordinated Creditor’s behalf.  The
Subordinated Creditors each hereby irrevocably appoints the Preferred Lenders,
or any officers or employees of a Preferred Lender designated by the Preferred
Lenders, as the attorney-in-fact for the Subordinated Creditors (which
appointment is coupled with an interest) with the power but not the duty to
demand, sue for, collect and receive any and all such moneys, dividends or other
assets and give acquittance therefor and to file any claim, proof of claim or
other instrument of similar character, to vote claims comprising Subordinated
Indebtedness to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension and to take such other
action in the Preferred Lenders’ name or in the name of the Subordinated
Creditors as the Preferred Lenders may deem necessary or advisable for the
enforcement of the agreements contained herein; and the Subordinated Creditors
will each execute and deliver to the Preferred Lenders such other and further
powers-of-attorney or instruments as the Preferred Lenders may request in order
to accomplish the foregoing. If the Preferred Lenders desire to permit the use
of cash collateral or to provide post-petition financing to the Borrower, the
Subordinated Creditors shall not object to the same or assert that its interests
are not being adequately protected.
 
9.             Restrictive Legend; Transfer of Subordinated Indebtedness.  The
Subordinated Creditors will cause the Subordinated Notes and all other notes,
bonds, debentures or other instruments evidencing the Subordinated Indebtedness
or any part thereof to contain a specific statement (in the form attached hereto
as Exhibit A) thereon to the effect that the indebtedness thereby evidenced is
subject to the provisions of this Agreement, and the Subordinated Creditors will
mark their books conspicuously to evidence the subordination effected
hereby.  The Subordinated Creditors each represents and warrants to the
Preferred Lenders that each such Subordinated Creditor is the lawful holder of
the applicable Subordinated Note and has not transferred any interest therein to
any other person or entity.  In the event of the transfer in any manner of the
Subordinated Indebtedness by the Subordinated Creditors to any person who is not
a party to this Agreement, the transferring party shall obtain, as a condition
to and upon such transfer, the written consent of the transferee to become a
party to and be bound by the terms of this Agreement and to the placing of the
legend as required by this Section 9 upon the notes, bonds, debentures or other
instruments evidencing the Subordinated Indebtedness.
 
10.           Continuing Effect.  This Agreement shall constitute a continuing
agreement of subordination, and the Preferred Lenders may, without notice to or
consent by the Subordinated Creditors, and except as set forth in Section 2,
modify any term of the Preferred Lenders Debt in reliance upon this
Agreement.  Without limiting the generality of the foregoing, the Preferred
Lenders may, at any time and from time to time, without the consent of or notice
to the Subordinated Creditors and without incurring responsibility to the
Subordinated Creditors or impairing or releasing any of the Preferred Lenders’
rights or the Subordinated Creditors’ obligations hereunder:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           change the amount of payment or extend the time for payment or
renew or otherwise alter the terms of any Preferred Lenders Debt or any
instrument evidencing the same in any manner;
 
(b)           if applicable, sell, exchange, release or otherwise deal with any
property at any time securing payment of all or any portion of the Preferred
Lenders Debt or any part thereof;
 
(c)           release anyone liable in any manner for the payment or collection
of the Preferred Lenders Debt or any part thereof;
 
(d)           exercise or refrain from exercising any right against the Borrower
or any other person (including the Subordinated Creditors); and
 
(e)           apply any sums received by the Preferred Lenders, by whomsoever
paid and however realized, to the Preferred Lenders Debt in such manner as the
Preferred Lenders shall deem appropriate.
 
11.           No Commitment.  None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of the Preferred Lenders to make any future loans or other extensions of
credit or financial accommodations to the Borrower. Each of the Subordinated
Creditors hereby waives any and all right to require the marshalling of assets
in connection with the exercise of any of the Preferred Lenders’ remedies
permitted by applicable law or agreement.
 
12.           Notices.  Any notice or other communication required or permitted
to be given or made under this Agreement (i) shall be in writing, (ii) may be
delivered by hand delivery, First Class U.S. Mail (regular, certified,
registered or expedited delivery), FedEx, UPS Overnight, Airborne or other
nationally recognized delivery service, fax, or electronic transmission, and
(iii) shall be delivered or transmitted to the appropriate address as set forth
herein. Each notice or other communication shall be delivered or addressed to a
party at its address set forth below.  A party’s address for notice may be
changed from time to time by notice given to the other party.
 
If to the Subordinated Creditors:
   
Gregory J. Vislocky
 
7700 NE Parkway Drive, Suite 300
 
Vancouver, WA 98662
 
Fax:(360) 823-0126
     
Brian Rick Delamarter
 
3396 Stoneridge Lane
 
Los Angeles, CA 90077
     
Harold Guy Delamarter
 
7700 NE Parkway Drive, Suite 300
 
Vancouver, WA 98662
 
Fax:(360) 823-0126

 
 
 

--------------------------------------------------------------------------------

 
 

 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
 
20900 NE 30th Ave, Suite 200
 
Aventura, FL 33180
 
Attention:  Baruch Halpern
     
Weintraub Partners
 
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Facsimile: (916) 446-1611
     
W. John Short and Karen A Wilson
 
c/o RiceBran Technologies
 
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
     
The Revocable Trust of Edward L. McMillan Revocable Trust U/D/T dated February
17, 1999
 
c/o RiceBran Technologies
 
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
     
Zanesville Partners Fund, LLC
 
c/o RiceBran Technologies
 
6720 N. Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
     
Alon Gibli
 
9 Great Jones Street #3
 
New York, NY 10012
     
Michael Geliebter
 
10553 Rocca Place
 
Los Angeles, CA
     
Pensco Trust Co., FBO Baruch Halpern IRA
 
20900 NE 30th Ave, Suite 200
 
Aventura, FL 33180
 
Attention:  Baruch Halpern

 
 
 

--------------------------------------------------------------------------------

 
 
If to the Preferred Lenders:
Hillair Capital Investments L.P.
 
c/o Hillair Capital Management LLC
 
330 Primrose Road, Suite 660
 
Burlingame, CA 94010
 
Attention:  Sean M. McAvoy
 
TCA Global Credit Master Fund, LP
 
1404 Rodman Street Hollywood, FL 33020 Attention: Robert Press
 
Facsimile: (786) 323-1651
   
With a copy to:
Lucosky Brookman LLP
(which shall not constitute notice)
101 Wood Avenue South, 5th Floor Woodbridge, NJ 08830
 
Attention: Seth A. Brookman, Esq.
 
Facsimile: (732) 395-4401
   
If to the Borrower:
6720 North Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
 
Attention: W. John Short
 
Facsimile: [•]
   
With a copy to:
Weintraub Tobin Chediak Coleman Grodin
(which shall not constitute notice)
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Facsimile: (916) 446-1611

 
Absent fraud or manifest error, a receipt signed by the addressee or its
authorized representative, a certified or registered mail receipt, a signed
delivery service confirmation or a fax or e-mail confirmation of transmission
shall constitute proof of delivery.  Any notice actually received by the
addressee shall constitute delivery notwithstanding the failure to comply with
any provisions of this subsection. A notice delivered by regular First Class
U.S. Mail shall be deemed to have been delivered on the third (3rd) business day
after its post-mark.  Any other notice shall be deemed to have been received on
the date and time of the signed receipt or confirmation of delivery or
transmission thereof, unless that receipt or confirmation date and time is not a
business day or is after 5:00 p.m. local time on a business day, in which case
such notice shall be deemed to have been received on the next succeeding
business day.
 
13.           Conflict in Agreements.  If the subordination provisions of any
instrument evidencing Subordinated Indebtedness conflict with the terms of this
Agreement, the terms of this Agreement shall govern the relationship between the
Preferred Lenders and the Subordinated Creditors.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           No Waiver.  No waiver shall be deemed to be made by any Party of
any of its rights hereunder unless the same shall be in writing signed on behalf
of the Party, and each such waiver, if any, shall be a waiver only with respect
to the specific matter or matters to which the waiver relates and shall in no
way impair the rights of the Party or the obligations of the other Parties in
any other respect at any time.
 
15.           Binding Effect; Acceptance.  This Agreement shall be binding upon
the Parties and their respective heirs, legal representatives, successors and
assigns and shall inure to the benefit of the Parties and their respective
participants, successors and assigns irrespective of whether this or any similar
agreement is executed by any other creditor of the Borrower.  Notice of
acceptance of this Agreement or of reliance upon this Agreement is hereby waived
by each of the Parties.
 
16.           Miscellaneous.  The Section and paragraph headings herein are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.
 
17.           Governing Law; Consent to Jurisdiction and Venue.  This Agreement
shall be governed by and construed in accordance with the substantive laws
(other than conflict laws) of the State of California.  Each party consents to
the personal jurisdiction of the state and federal courts located in the State
of California in connection with any controversy related to this Agreement,
waives any argument that venue in any such forum is not convenient, and agrees
that any litigation initiated by any of them in connection with this Agreement
may be venued in either the state or federal courts located in Sacramento
County, California.
 
18.           Waiver of Jury Trial.  To the extent permissible under law, the
parties hereto, each after consulting or having had the opportunity to consult
with legal counsel, knowingly, voluntarily and intentionally waive any right
they may have to a trial by jury in any litigation.  No party shall seek to
consolidate, by counterclaim or otherwise, any litigation in which a jury trial
has been waived with any other litigation in which a jury trial cannot be or has
not been waived.  This provision shall be deemed to be enforceable to the
fullest extent of the law as it may exist at the time any litigation is
commenced.
 
 [Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 


The Parties have executed this Restated Subordination Agreement as of the date
and year first above-written.
 
HILLAIR CAPITAL INVESTMENTS, L.P.
       
By:
   
Name:
   
Title:
         
TCA GLOBAL CREDIT MASTER FUND, LP
     
By:
TCA Global Credit Fund GP, Ltd.
 
Its:
General Partner
       
By:
   
Name:
Robert Press
 
Title:
Director
 

 

 
SUBORDINATED CREDITORS:
               
(Greg Vislocky)
         
 
   
(Brian Rick Delamarter)
               
(Harold Guy Delamarter)
 

 
[SIGNATURE PAGE 1 OF 3 TO SUBORDINATION AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 





 
Walter John Short and Karen A. Wilson
               
(W. John Short)
               
(Karen A. Wilson)
 

 

 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
           
By:
 
   
Name:
Baruch Halpern
   
Its:
Trustee
           
By:
 
   
Name:
Shoshana Halpern
   
Its:
Trustee
           
Weintraub Partners
           
By:
     
Name:
Chris Chediak
   
Title:
Partner
           
Zanesville Partners Fund, LLC
           
By:
     
Name:
James C. Lintzenich
   
Title:
Member
 

 
[SIGNATURE PAGE 2 OF 3 TO SUBORDINATION AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 



 
The Revocable Trust of Edward L. McMillan Revocable
   
Trust U/D/T dated February 17, 1999
           
By:
     
Name:
Edward L. McMillan
   
Its:
Trustee
 

 

 
Pensco Trust Co., FBO Baruch Halpern IRA
               
(Baruch Halpern)
               
(Alon Gibli)
               
(Michael Geliebter)
 

 
[SIGNATURE PAGE 3 OF 3 TO SUBORDINATION AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT BY BORROWER
 
The undersigned, being the Borrower referred to in the foregoing Restated
Subordination Agreement (“Agreement”), hereby (i) acknowledges receipt of a copy
thereof, (ii) agrees to all of the terms and provisions thereof, (iii) agrees to
and with the Preferred Lenders that it shall make no payment on the Subordinated
Indebtedness that the Subordinated Creditors would not be entitled to receive
under the provisions of the Agreement, (iv) agrees that any such payment will
constitute a default under the Preferred Lenders Debt, and (v) agrees to mark
its books conspicuously to evidence the subordination of the Subordinated
Indebtedness effected hereby.
 
RICEBRAN TECHNOLOGIES
       
By:
   
Name:
W. John Short
 
Title:
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT BY SUBSIDIARY GRANTORS
 
Each of the undersigned hereby (i) acknowledges receipt of a copy of the
Restated Subordination Agreement dated as of May 24, 2013 made by and among
Gregory J. Vislocky, Brian Rick Delamarter, Harold Guy Delamarter, Baruch
Halpern and Shoshana Halpern as trustees for The Shoshana Shapiro Halpern
Revocable Trust UA June 13, 2006, Weintraub Partners, W. John Short and Karen A.
Wilson, Edward McMillan as trustee for The Revocable Trust of Edward L. McMillan
Revocable Trust U/D/T dated February 17, 1999, Zanesville Partners Fund, LLC,
Alon Gibli, Michael Geliebter, and Pensco Trust Co., FBO Baruch Halpern IRA
(collectively the “Subordinated Creditors”), TCA Global Credit Master Fund, LP,
a limited partnership organized and existing under the laws of the Cayman
Islands (“TCA”) and Hillair Capital Investments, L.P., a Delaware limited
partnership(“Hillair”) (with its participants, successors and assigns, TCA and
Hillair are sometimes referred to herein as the “Preferred Lenders”) (the
“Agreement”), (ii) agrees to all of the terms and provisions of the Agreement,
(iii) agrees to and with the Preferred Lenders that it shall make no payment on
the Subordinated Indebtedness that the Subordinated Creditors would not be
entitled to receive under the provisions of the Agreement, (iv) agrees that any
such payment will constitute a default under the Preferred Lenders Debt, and
(v) agrees to mark its books conspicuously to evidence the subordination of the
Subordinated Indebtedness effected hereby.


NUTRACEA, LLC,
SRB-IP, LLC,
SRB-MERM, LLC,
SRB-LC, LLC,
SRB-MT, LLC,
SRB-WS, LLC,
RICEX COMPANY,
RICEX NUTRIENTS, INC.,
RICE SCIENCE, LLC,
RICE RX, LLC,
 
Each by:
   
Name:
J. Dale Belt
 
Title:
Secretary
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Legend
 
“THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A RESTATED SUBORDINATION AGREEMENT
BY _____________ IN FAVOR OF TCA GLOBAL CREDIT MASTER FUND, LP AND THE HILLAIR
CAPITAL INVESTMENTS, L.P., DATED ____________________.”
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit G


Form of Validity Guarantee


 
 

--------------------------------------------------------------------------------

 
 
VALIDITY GUARANTY
 
This Validity Guaranty, dated as April 30, 2013 (as amended, restated or
modified from time to time, the “Validity Guaranty”), is made by [W. JOHN
SHORT/JERRY DALE BELT] (the “Guarantor”), for the benefit of TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands (the “Lender”).
 
RECITALS
 
A.         RiceBran Technologies, a corporation incorporated under the laws of
the State of California (the “Borrower”) entered into a senior secured credit
facility agreement, dated April 30, 2013 (the “Credit Agreement”), by and among
the Borrower, as borrower, certain subsidiaries of the Borrower, as joint and
several guarantors, and the Lender, as lender, pursuant to which the Lender
shall advance a principal amount of up to Eight Million and No/100 United States
Dollars (US$8,000,000) (the “Loan”), which Loan shall be further evidenced by
several promissory notes given by the Borrower in favor of Lender (together, the
“Notes”); and
 
B.          The Guarantor currently serves as [●] of the Borrower.
 
C.          As a condition to entering into the Credit Agreement and extending
such financial accommodations to Borrower, Lender has required the execution and
delivery of this Validity Guaranty by the Guarantor.
 
NOW THEREFORE, the Guarantor, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
 
1.          Definitions.  Capitalized terms used in this Validity Guaranty shall
have the meanings given to them in the Credit Agreement, unless otherwise
defined herein.
 
2.          Guaranty.  The Guarantor does hereby absolutely and unconditionally,
represent, warrant and guarantee to Lender that:


(a)          All reports, schedules, certificates, and other information from
time to time delivered or otherwise reported to Lender by Borrower, including,
without limitation, all financial statements, tax returns and all supporting
information or documentation delivered in connection therewith, shall be bona
fide, complete, correct, and accurate in all material respects and shall
accurately and completely report all matters purported to be covered or reported
thereby.


(b)           The Guarantor may from time to time, sign and deliver reports
(including, without limitation, those specifically mentioned above) or otherwise
deliver any such information to Lender as Lender may request, and the Guarantor
are duly authorized to deliver same to Lender on behalf of each Credit Party.


(d)          All Collateral: (i) will be owned by the Credit Parties and will be
possessed by the Credit Parties or their agents, respectively and as applicable;
(ii) will not be subject to any lien or security interest except as permitted by
Lender; and (iii) will be maintained only at the locations designated in the
Credit Agreement or the Security Agreements, unless the Credit Parties obtain
Lender’s prior written consent.


 
 

--------------------------------------------------------------------------------

 
 
3.          Consideration for Guaranty.  The Guarantor acknowledges and agrees
with Lender that, but for the execution and delivery of this Validity Guaranty
by the Guarantor, Lender would not have entered into the Credit Agreement.  The
Guarantor acknowledges and agrees that the loans and other extensions of credit
made to Borrower by Lender under the Credit Agreement will result in significant
benefits to the Guarantor.


4.          Indemnification.  The Guarantor hereby agrees and undertakes to
indemnify, defend, and save Lender free and harmless of and from any damage,
loss, and expense (including, without limitation, attorneys’ fees and costs)
which Lender may sustain or incur, directly or indirectly, as a result of any
breach, default or material inaccuracy of any of the representations,
warranties, covenants, and agreements contained herein.  The liability of the
Guarantor hereunder is direct and unconditional.


5.          Cumulative Remedies.  Lender’s rights and remedies hereunder are
cumulative of all other rights and remedies which Lender may now or hereafter
have with respect to the Guarantor, Borrower, or any other Person.


6.          Borrower’s Financial Condition.  The Guarantor acknowledges that
they have reviewed and are familiar with the Loan Documents and are familiar
with the operations and financial condition of the Credit Parties, and agrees
that Lender shall not have any duty or obligation to communicate to the
Guarantor any information regarding the Credit Parties’ financial condition or
affairs.


7.          Assignability.  This Validity Guaranty shall be binding upon the
Guarantor and shall inure to the benefit of Lender and its successors or
assigns.  Lender may at any time assign Lender’s rights in this Validity
Guaranty.


8.          Continuing Guaranty.  This is a continuing guaranty and shall remain
in full force and effect as to all of the Obligations until such date as all
amounts owing by Borrower to Lender shall have been paid in full in cash and all
commitments of Lender to lend under the Credit Agreement have terminated or
expired and all obligations of Lender with respect to any of the Obligations
shall have terminated or expired.


9.          Further Assurances.  The Guarantor agrees that they will cooperate
with Lender at all times in connection with any actions taken by Lender pursuant
to the Credit Agreement to monitor, administer, enforce, or collect the
Collateral.  In the event the Credit Parties should cease or discontinue
operating as a going concern in the ordinary course of business, then for so
long as any Obligations remain outstanding, the Guarantor agrees that he shall
assist Lender in connection with any such action, as Lender may request.


 
 

--------------------------------------------------------------------------------

 
 
10.        MANDATORY FORUM SELECTION.  THE GUARANTOR IRREVOCABLY AGREES ALL
ACTIONS ARISING UNDER, RELATING TO, OR IN CONNECTION WITH THIS VALIDITY
GUARANTY, OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
VALIDITY GUARANTY (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR
TORT) SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR SITUS IN THE
COUNTY OF BROWARD COUNTY, FLORIDA.  THE GUARANTOR HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.  GRANTOR
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE GRANTOR, AS APPLICABLE, AS SET FORTH HEREIN IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.  THIS PROVISION
IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSITENT WITH FLORIDA LAW.
 
11.        WAIVER OF JURY TRIAL.  THE GUARANTOR AND LENDER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN THE GUARANTOR AND LENDER OR AMONG THE CREDIT PARTIES, THE
GUARANTOR, AND LENDER AND/OR LENDER’S AFFILIATES ARISING OUT OF OR IN ANY WAY
RELATED TO THIS VALIDITY GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY RELATIONSHIP
AMONG LENDER, THE GUARANTOR, THE CREDIT PARTIES, AND/OR ANY AFFILIATE OF
LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE
FINANCING DESCRIBED IN THE CREDIT AGREEMENT.


12.       ADVICE OF COUNSEL.  THE GUARANTOR ACKNOWLEDGES THAT HE HAS EITHER
OBTAINED THE ADVICE OF COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE
IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS VALIDITY GUARANTY.
 
13.       Governing Law.  Except in the case of the Mandatory Forum Selection
clause set forth in Section 10 hereof, this Validity Guaranty shall be delivered
and accepted in and shall be deemed to be a contract made under and governed by
the internal laws of the State of Nevada, without regard to conflict of laws
principles.


14.       Electronic Signatures.  Lender is hereby authorized to rely upon and
accept as an original this Validity Guaranty which is sent to Lender via
facsimile, .pdf, or other electronic transmission.
 
[signature page follows]


 
 

--------------------------------------------------------------------------------

 
 
The Guarantor has executed this Validity Guaranty as of the date first above
written.
 

         
[W. JOHN SHORT/JERRY DALE BELT]

 
[-Signature Page to Validity Guaranty -]
 
 

--------------------------------------------------------------------------------